Exhibit 10.1

 

OFFICE LEASE AGREEMENT

 

BETWEEN

 

GATEWAY WINDWARD, INC.

 

AS LANDLORD

 

AND

 

OPTIO SOFTWARE, INC.

 

AS TENANT

 

DATED

 

December 21, 2005



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.    Definitions and Basic Provisions    1 2.    Lease Grant    1 3.    Tender
of Possession    1 4.    Rent    2 5.    Delinquent Payment; Handling Charges   
3 6.    Security Deposit    3 7.    Services; Utilities; Common Areas    4     
(a)    Services    4      (b)    Excess Utility Use    5      (c)    Common
Areas    5      (d)    Maintenance of Common Areas    7 8.    Alterations;
Repairs; Maintenance; Signs    7      (a)    Alterations    7      (b)   
Repairs; Maintenance    8          

(i)       By Landlord

   8          

(ii)      By Tenant

   9          

(iii)     Performance of Work

   10      (c)    Mechanic’s Liens    10      (d)    Signs    11 9.    Use    12
10.    Assignment and Subletting    13      (a)    Transfers    13      (b)   
Consent Standards    13      (c)    Request for Consent    13      (d)   
Conditions to Consent    13      (e)    Attornment by Subtenants    14      (f)
   Cancellation    14      (g)    Additional Compensation    14      (h)   
Permitted Transfers    15 11.    Insurance; Waivers; Subrogation; Indemnity   
16      (a)    Tenant’s Insurance    16      (b)    Landlord’s Insurance    17  
   (c)    No Subrogation    17      (d)    Tenant’s Indemnity    17      (e)   
Landlord’s Indemnity    18 12.    Subordination; Attornment; Notice to
Landlord’s Mortgagee    18      (a)    Subordination    18      (b)   
Attornment    19      (c)    Notice to Landlord’s Mortgagee    19      (d)   
Landlord’s Mortgagee’s Protection Provisions    19 13.    Rules and Regulations
   19 14.    Condemnation    20      (a)    Total Taking    20      (b)   
Partial Taking - Tenant’s Rights    20      (c)    Partial Taking - Landlord’s
Rights    20



--------------------------------------------------------------------------------

     (d)    Award    20      (e)    Repair    20 15.    Fire or Other Casualty
   20      (a)    Repair Estimate    20      (b)    Tenant’s Rights    21     
(c)    Landlord’s Rights    21      (d)    Repair Obligation    21      (e)   
Abatement of Rent    21 16.    Personal Property Taxes    22 17.    Events of
Default    22      (a)    Payment Default    22      (b)    Abandonment    22  
   (c)    Estoppel/Financial Statement/Commencement Date Letter    22      (d)
   Insurance    22      (e)    Mechanic’s Liens    22      (f)    Other Defaults
   22      (g)    Insolvency    23 18.    Remedies    23      (a)    Termination
of Lease    23      (b)    Termination of Possession    23      (c)    Perform
Acts on Behalf of Tenant    24      (d)    Alteration of Locks    24 19.   
Payment by Tenant; Non-Waiver; Cumulative Remedies    24      (a)    Payment by
Tenant    24      (b)    No Waiver    25      (c)    Cumulative Remedies    25
20.    Landlord’s Lien    25 21.    Surrender of Premises    26 22.    Holding
Over    26 23.    Certain Rights Reserved by Landlord    27      (a)    Building
Operations    27      (b)    Security    27      (c)    Repairs and Maintenance
   27      (d)    Prospective Purchasers and Lenders    27      (e)   
Prospective Tenants    27 24.    Substitution Space    27 25.    Hazardous
Materials    28 26.    Miscellaneous    30      (a)    Landlord Transfer    30  
   (b)    Landlord’s Liability    30      (c)    Force Majeure    31      (d)   
Brokerage    31      (e)    Estoppel Certificates    31      (f)    Notices   
31      (g)    Separability    31      (h)    Amendments; Binding Effect    32



--------------------------------------------------------------------------------

     (i)    Quiet Enjoyment    32      (j)    No Merger    32      (k)    No
Offer    32      (l)    Entire Agreement    32      (m)    Waiver of Jury Trial
   32      (n)    Governing Law, Exclusive Forum    32      (o)    Recording   
33      (p)    Joint and Several Liability    33      (q)    Financial Reports
   33      (r)    Landlord’s Fees    33      (s)    Telecommunications    33  
   (t)    Confidentiality    34      (u)    Authority    34      (v)    Usufruct
   34      (w)    Anti-Terrorism Representations    34          

(i)       By Tenant

   34          

(ii)      By Landlord

   35      (x)    List of Exhibits    35 27.    Termination Option    35



--------------------------------------------------------------------------------

BASIC LEASE INFORMATION

 

This Basic Lease Information is attached to and incorporated by reference to an
Office Lease Agreement between Landlord and Tenant, as defined below.

 

Lease Date:    December 21, 2005 Landlord:    Gateway Windward, Inc., a
California corporation Tenant:    Optio Software, Inc., a Georgia corporation
Premises:    Suite No. 190, containing approximately 1,125 rentable square feet
of un-improved storage space (“Suite 190 Space”); Suite No. 200, containing
approximately 24,988 rentable square feet of office space (“Suite 200 Space”);
and Suite No. 600, containing approximately 24,988 rentable square feet of
office space (“Suite 600 Space”) (sometimes hereinafter the Suite 190 Space,
Suite 200 Space, and Suite 600 Space will collectively be referred to as the
“Premises”) in the building commonly known as Windward Fairways II (the
“Building”), and whose street address is 3015 Windward Plaza, Alpharetta,
Georgia 30005. The Premises are outlined on the plan attached to the Lease as
Exhibit A, consisting of sheets A-1, A-2, and A-3. The land on which the
Building is located (the “Land”) is described on Exhibit B. The term “Project”
shall collectively refer to the Building, the Land and the driveways, parking
facilities, and similar improvements and easements associated with the foregoing
or the operation thereof, including without limitation the Common Areas (as
defined in Section 7(c)). Term:    Approximately 98 months, commencing on the
Commencement Date and ending at 5:00 p.m. local time on the last day of the 98th
full calendar month following the Commencement Date, subject to adjustment and
earlier termination as provided in the Lease. Commencement Date:    The earlier
of: (a) July 1, 2006 or (b) three (3) calendar days after the date on which
Landlord tenders possession of the Premises to Tenant; provided, however, if
Landlord is not able to deliver possession of the Premises to Tenant by July 1,
2006, then, except as provided in Section 3 of this Lease, Tenant shall accept
possession on such date as Landlord tenders possession to Tenant. Base Rent:   
Base Rent shall be the following amounts for the following periods of time:     

Lease Month

--------------------------------------------------------------------------------

  

Annual Base Rent Rate Per

    Rentable Square Foot    

--------------------------------------------------------------------------------

  

Monthly Base Rent

--------------------------------------------------------------------------------

Suite 190 Space

   1 –   12    $10.00    $937.50      13 – 24    $10.25    $960.94      25 – 36
   $10.51    $985.31



--------------------------------------------------------------------------------

     37 – 48    $10.77    $1,009.69      49 – 60    $11.04    $1,035.00      61
– 72    $11.32    $1,061.25      73 – 84    $11.60    $1,087.50      85 – 96   
$11.89    $1,114.69      97 – 98    $12.19    $1,142.81     

Lease Month

--------------------------------------------------------------------------------

  

Annual Base Rent Rate Per

Rentable Square Foot

--------------------------------------------------------------------------------

  

Monthly Base Rent

--------------------------------------------------------------------------------

Suite 200 Space &

Suite 600 Space

   1 –   12    $17.95    $74,755.77      13 – 24    $18.40    $76,629.87      25
– 36    $18.86    $78,545.61      37 – 48    $19.33    $80,503.01      49 – 60
   $19.81    $82,502.05      61 – 72    $20.31    $84,584.38      73 – 84   
$20.82    $86,708.36      85 – 96    $21.34    $88,873.99      97 – 98    $21.87
   $91,081.26      As used herein, the term “Lease Month” shall mean each
calendar month during the Term (and if the Commencement Date does not occur on
the first (1st) day of a calendar month, the period from the Commencement Date
to the first (1st) day of the next calendar month shall be included in the first
(1st) Lease Month for purposes of determining the duration of the Term and the
monthly Base Rent rate applicable for such partial month).

Security Deposit:

   $83,537.05.          

Rent:

   Base Rent, Additional Rent, Taxes and Insurance (each as defined in Exhibit C
hereto), and all other sums that Tenant may owe to Landlord or otherwise be
required to pay under the Lease.



--------------------------------------------------------------------------------

Permitted Use:    General office use, and related storage use in Suite 190 and
for no other purposes whatsoever.

Tenant’s

Proportionate

Share:

   35%, which is the percentage obtained by dividing (a) the number of rentable
square feet in the Premises as stated above by (b) the rentable square feet in
the Building at the time a respective charge was incurred, which at the time of
execution of this Lease is 144,856 rentable square feet. Landlord shall, upon
the written request of Tenant received prior to the Commencement Date and at
Tenant’s expense, cause the rentable square footage of the Premises to be
verified by an architect selected by Landlord and approved by Tenant (which
approval shall not be unreasonably withheld or delayed) in accordance with
building standard methods of measurement. If such measurement results in a
change in the rentable square footage of the Premises, the Base Rent, Additional
Rent, Taxes, Insurance, Tenant’s Proportionate Share, and any other matters
affected by the rentable square footage of the Premises shall be adjusted
accordingly. If there is a change in the rentable square footage of the
Premises, Tenant shall within fifteen (15) days after Landlord’s written
request, execute and return a lease amendment effective as of the Commencement
Date, confirming the necessary adjustments.

Initial Liability

Insurance Amount:

   $3,000,000      Broker/Agent:   

For Tenant: Carter & Associates

171 17th Street, Suite 1200

Atlanta, GA 30363

 

For Landlord: CB Richard Ellis

     Tenant’s Address:   

Prior to Commencement Date:

3015 Windward Plaza

Windward Fairways II

Alpharetta, Georgia 30005

Attention: Chief Financial Officer

Telephone: (770) 576-3500

Telecopy: (770) 576-3699

  

        Following Commencement Date:

        3015 Windward Plaza

        Windward Fairways II

        Alpharetta, Georgia 30005

        Attention: Chief Financial Officer

        Telephone: (770) 576-3500

        Telecopy: (770) 576-3699

Landlord’s Address:   

For all Notices:

Gateway Windward, Inc.

c/o CB Richard Ellis, Inc.

3015 Windward Plaza, Suite 460

Alpharetta, Georgia 30005

Attention: Property Manager

Telephone: (770) 777-4200

Telecopy: (770) 777-4220

  

        With a copy to:

        Gateway Windward, Inc.

        c/o Invesco Real Estate

        13155 Noel Road

        Dallas, Texas 75240

        Attention: Asset Manager



--------------------------------------------------------------------------------

The foregoing Basic Lease Information is incorporated into and made a part of
the Lease identified above. If any conflict exists between any Basic Lease
Information and the Lease, then the Lease shall control.

 

LANDLORD:   GATEWAY WINDWARD, INC.,     a California corporation     By:  
INVESCO Institutional (N.A.), Inc.,         as advisor     By:  

/s/ Michael Kirby

--------------------------------------------------------------------------------

    Name:  

Michael Kirby

--------------------------------------------------------------------------------

    Title:  

Vice-President

--------------------------------------------------------------------------------

TENANT:   OPTIO SOFTWARE, INC.,     a Georgia corporation     By:  

/s/ Caroline Bembry

--------------------------------------------------------------------------------

    Name:  

Caroline Bembry

--------------------------------------------------------------------------------

    Title:  

CFO

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

OFFICE LEASE AGREEMENT

 

This Office Lease Agreement (this “Lease”) is entered into as of December 21,
2005, between GATEWAY WINDWARD, INC., a California corporation (“Landlord”), and
OPTIO SOFTWARE, INC., a Georgia corporation (“Tenant”).

 

1. Definitions and Basic Provisions. The definitions and basic provisions set
forth in the Basic Lease Information (the “Basic Lease Information”) executed by
Landlord and Tenant contemporaneously herewith are incorporated herein by
reference for all purposes. Additionally, the following terms shall have the
following meanings when used in this Lease: “Affiliate” means any person or
entity which, directly or indirectly, through one or more intermediaries,
controls, is controlled by, or is under common control with the party in
question; “Building’s Structure” means the Building’s exterior walls, roof,
elevator shafts (if any), footings, foundations, structural portions of
load-bearing walls, structural floors and subfloors, and structural columns and
beams; “Building’s Systems” means the Premises’ and Building’s HVAC,
life-safety, plumbing, electrical, and mechanical systems; “Business Day(s)”
means Monday through Friday of each week, exclusive of Holidays; “Holidays”
means New Year’s Day, Memorial Day, Independence Day, Labor Day, Thanksgiving
Day, Christmas Day, and any other nationally or regionally recognized holiday;
“including” means including, without limitation; “Landlord Party” means any of
the following persons: Landlord, any assignees claiming by, through, or under
Landlord, and any of their respective agents, contractors, employees and
invitees; “Laws” means all federal, state, and local laws, ordinances, rules and
regulations, all court orders, governmental directives, and governmental orders
and all interpretations of the foregoing, and all restrictive covenants
affecting the Project, and “Law” shall mean any of the foregoing; “Normal
Business Hours” means 8:00 a.m. to 6:00 p.m. on Business Days and 8:00 a.m. to
1:00 p.m. on Saturdays, exclusive of Holidays; “Tenant’s Off-Premises Equipment”
means any of Tenant’s equipment or other property that may be located on or
about the Project (other than inside the Premises); and “Tenant Party” means any
of the following persons: Tenant; any assignees claiming by, through, or under
Tenant; any subtenants claiming by, through, or under Tenant; and any of their
respective agents, contractors, employees, and invitees.

 

2. Lease Grant. Subject to the terms of this Lease, Landlord leases to Tenant,
and Tenant leases from Landlord, the Premises (as defined in the Basic Lease
Information). Tenant, its permitted subtenants, and their employees, licensees
and guests shall have access to the Premises at all times, twenty-four
(24) hours per day, every day of the year, subject to such
after-normal-business-hours security procedures as Landlord may require.

 

3. Tender of Possession. Landlord and Tenant presently anticipate that
possession of the Premises will be tendered to Tenant on or about July 1, 2006
(the “Estimated Delivery Date”). If Landlord is unable to tender possession of
the Premises to Tenant by the Estimated Delivery Date, then: (a) the validity of
this Lease shall not be affected or impaired thereby; (b) Landlord shall not be
in default hereunder or be liable for damages therefor; and (c) Tenant shall
accept possession of the Premises when Landlord tenders possession thereof to
Tenant in the condition required by this Lease. Tenant hereby accepts the
Premises in their “AS-IS” condition and Landlord shall have no obligation to
perform any work therein (including demolition of any improvements existing
therein or construction of any tenant finish-work or



--------------------------------------------------------------------------------

other improvements therein, and by occupying the Premises, Tenant shall be
deemed to have accepted the Premises in their condition as of the Commencement
Date, subject to latent defects for which notice is given to Landlord within one
(1) year of the Commencement Date. Upon establishment of the Commencement Date,
Tenant shall execute and deliver to Landlord a letter substantially in the form
of Exhibit F hereto confirming: (1) the Commencement Date (as defined in the
Basic Lease Information) and the expiration date of the initial Term (as defined
in the Basic Lease Information); (2) that Tenant has accepted the Premises,
subject to only latent defects as set forth above; and (3) that Landlord has
performed all of its obligations with respect to the Premises; however, the
failure of the parties to execute such letter shall not defer the Commencement
Date or otherwise invalidate this Lease. Tenant’s failure to execute such
document within ten (10) days of receipt thereof from Landlord shall be deemed
Tenant’s agreement to the contents of such document. It is specifically
understood and agreed that CK Windward #2, LLC, Landlord’s predecessor in
interest and IMNET Systems, Inc., predecessor in interest to McKesson
Information Solutions, LLC (“McKesson”) are parties to that certain Office Lease
Agreement dated April 3, 1996, as amended (“Existing Lease”), pursuant to which
McKesson is the tenant of portions of the Premises. Likewise, it is understood
and agreed that by the terms of that certain Sublease dated March 22, 1999
(“Existing Sublease”), HBO & Company of Georgia, predecessor in interest to
IMNET Systems, Inc., and predecessor in interest to McKesson, sublet portions of
the Premises to Tenant. The obligations of Landlord and Tenant hereunder are
specifically conditioned upon Landlord and Tenant being able to enter into one
or more written agreements in form and content satisfactory to Landlord and
Tenant, respectively, terminating the Existing Lease as to those portions of the
Premises that are subject to this Lease effective June 30, 2006 and the Existing
Sublease effective June 30, 2006, which agreements shall be entered into within
forty-five (45) days of the Effective Date (as hereinafter defined) of this
Lease. In the event Landlord and Tenant are unable to enter into such written
agreement(s) with McKesson within forty-five (45) days of the Effective Date,
then either party shall notify the other in writing, in which event the sole
remedies shall be to either: (i) enter into a mutually acceptable revision to
the terms of this Lease, or (ii) cancel this Lease upon ten (10) days written
notice to the other party. The Effective Date of this Lease shall be the date
upon which the last party to execute this Lease has done so, as evidenced by the
date noted below its signature. In addition to the foregoing, if Landlord has
not tendered possession of the Premises to Tenant by August 1, 2006, then Tenant
shall have the right, as its sole remedy, to terminate this Lease as to the
portion of the Premises that is not delivered by giving written notice to
Landlord at any time after August 1, 2006; provided, however, that Landlord
shall have the right to negate such termination in the event Landlord tenders
possession as to the portion not previously delivered to Tenant within thirty
(30) days of Tenant’s notice of termination.

 

4. Rent. Tenant shall timely pay to Landlord Rent (as defined in the Basic Lease
Information), including the amounts set forth in Exhibit C hereto, without
notice, demand, deduction or set-off (except as otherwise expressly provided
herein), by good and sufficient check drawn on a national banking association at
Landlord’s address provided for in this Lease, by electronic funds wire transfer
to a bank account of Landlord in the United States, or as otherwise specified by
Landlord, and shall be accompanied by all applicable state and local sales or
use taxes, if any. The obligations of Tenant to pay Base Rent (as defined in the
Basic Lease Information) and other sums to Landlord and the obligations of
Landlord under this Lease are independent obligations. Base Rent, adjusted as
herein provided, shall be payable monthly in advance. The first (1st) monthly
installment of Base Rent shall be payable contemporaneously

 

2



--------------------------------------------------------------------------------

with the execution of this Lease; thereafter (but subject to the Rent Abatement
Provisions set forth on Exhibit M), Base Rent shall be payable on the first
(1st) day of each month beginning on the first (1st) day of the second
(2nd) full calendar month of the Term. The monthly Base Rent for any partial
month at the beginning of the Term shall equal the product of 1/365 (or in the
event of a leap year, 1/366) of the annual Base Rent in effect during the
partial month and the number of days in the partial month, and shall be due on
the Commencement Date. Payments of Base Rent for any fractional calendar month
at the end of the Term shall be similarly prorated. Tenant shall pay Additional
Rent, Taxes and Insurance (each as defined in Exhibit C) at the same time and in
the same manner as Base Rent.

 

5. Delinquent Payment; Handling Charges. All past due payments required of
Tenant hereunder shall bear interest from the date due until paid at the lesser
of fifteen percent (15%) per annum or the maximum lawful rate of interest (such
lesser amount is referred to herein as the “Default Rate”); additionally,
Landlord, in addition to all other rights and remedies available to it, may
charge Tenant a fee equal to five percent (5%) of the delinquent payment to
reimburse Landlord for its cost and inconvenience incurred as a consequence of
Tenant’s delinquency. In no event, however, shall the charges permitted under
this Section 5 or elsewhere in this Lease, to the extent they are considered to
be interest under applicable Law, exceed the maximum lawful rate of interest.
Notwithstanding the foregoing, the late fee and interest referenced above shall
not be charged with respect to the first occurrence (but may be charged for any
subsequent occurrence) during any twelve-month period that Tenant fails to make
payment when due, until five (5) days after Landlord delivers written notice of
such delinquency to Tenant, but only if such payment has not been made prior to
delivery of such notice.

 

6. Security Deposit. Contemporaneously with the execution of this Lease, Tenant
shall pay to Landlord the Security Deposit (as defined in the Basic Lease
Information), which shall be held by Landlord to secure Tenant’s performance of
its obligations under this Lease. The Security Deposit is not an advance payment
of Rent or a measure or limit of Landlord’s damages upon an Event of Default (as
defined in Section 17). Landlord may, at Landlord’s discretion, from time to
time following an Event of Default and without prejudice to any other remedy,
use all or a part of the Security Deposit to perform any obligation Tenant fails
to perform hereunder or in connection with Landlord’s remedies under this Lease.
Following any such application of the Security Deposit, Tenant shall pay to
Landlord on demand the amount so applied in order to restore the Security
Deposit to its original amount. Subject to the requirements of, and conditions
imposed by, Laws applicable to security deposits under commercial leases,
Landlord shall, within the time required by applicable Law, return to Tenant the
portion of the Security Deposit remaining after deducting all damages, charges
and other amounts permitted by Law. Landlord and Tenant agree that such
deductions shall include, without limitation, all damages and losses that
Landlord has suffered or that Landlord reasonably estimates that it will suffer
as a result of any breach of this Lease by Tenant. Unless required otherwise by
applicable Law, the Security Deposit may be commingled with other funds, and no
interest shall be paid thereon. If Landlord transfers its interest in the
Premises, Landlord may assign the Security Deposit to the transferee and, upon
such transfer (and the delivery to Tenant of an acknowledgement by any such
transferee of the transferee’s responsibility for the Security Deposit),
Landlord thereafter shall have no further liability for the return of the
Security Deposit. Notwithstanding the foregoing, Landlord and Tenant have agreed
that so long as there is no uncured Event of Default under the terms, covenants
and conditions of this Lease after Tenant

 

3



--------------------------------------------------------------------------------

has paid the thirty-six (36) months of full Rent hereunder, Landlord shall
provide Tenant a credit of one-half of the Security Deposit to the
thirty-seventh (37th) installment of full Rent due under this Lease. In the
event there is an uncured Event of Default under the terms of this Lease after
Landlord has provided Tenant with the credit set forth above, Tenant shall,
within thirty (30) days of written demand from Landlord, restore the full amount
of the Security Deposit which shall be retained by Landlord for the balance of
the Term.

 

7. Services; Utilities; Common Areas.

 

(a) Services. Landlord shall use all reasonable efforts to furnish to Tenant:
(i) hot and cold water at those points of supply provided for drinking,
cleaning, and lavatory purposes and general use of tenants of the Building;
(ii) heated and refrigerated air conditioning as appropriate, at such
temperatures and in such amounts as are required by governmental authority and
meeting standards established by the American Society of Heating, Refrigerating
and Air Conditioning Engineers for executive office buildings of similar age and
size as the Building; (iii) janitorial service to the Premises on weekdays,
other than Holidays, for Building-standard installations in accordance with the
Janitorial Specifications attached hereto as Exhibit J and in a manner
comparable to that for executive office buildings of similar age and size as the
Building located in the North Atlanta/Alpharetta submarket of Atlanta, Georgia,
and such window washing as may from time to time be reasonably required;
(iv) elevators for ingress and egress to the floor(s) on which the Premises are
located, in common with other tenants, provided that Landlord may limit the
number of operating elevators after Normal Business Hours, during repairs, and
Holidays; (v) replacement of Building-standard light bulbs and fluorescent
tubes, provided that Landlord’s standard charge for such bulbs and tubes shall
be paid by Tenant; (vi) electrical current during Normal Business Hours for
equipment whose electrical energy consumption does not exceed normal office
usage; and (vii) security with respect to the Building as Landlord is providing
as of the Effective Date consisting of closed circuit camera in the lobby of the
Building and magnetic card reader access to the Building after Normal Business
Hours and roving patrols after Normal Business Hours, it being understood that
such measures are taken for Landlord’s own protection, and Tenant acknowledges
that Landlord is not a guarantor of the security or safety of any Tenant Party,
and that such security matters are the responsibility of Tenant. If Tenant
desires any of the services specified in Section 7(a)(ii) at a time other than
Normal Business Hours, then such services shall be supplied to Tenant upon the
written request of Tenant delivered to Landlord before 3:00 p.m. on the Business
Day preceding such extra usage, and Tenant shall pay to Landlord the cost of
such services within thirty (30) days after Landlord has delivered to Tenant an
invoice therefor. The costs incurred by Landlord in providing HVAC service to
Tenant at a time other than Normal Business Hours, shall include costs for
electricity, water, sewage, water treatment, labor, metering, filtering, and
maintenance reasonably allocated by Landlord to providing such service.
Landlord’s current charge for providing HVAC services at any time other than
Normal Business Hours is $45.00 per hour. If more than one (1) tenant on a floor
requests such usage, the cost thereof shall be proportionately allocated based
on the square footage in each such premises. Notwithstanding the foregoing, if:
(i) such utility service is interrupted because of the acts of Landlord, its
employees, agents or contractors; (ii) Tenant notifies Landlord of such
interruption in writing (the “Interruption Notice”); (iii) such interruption
does not arise in whole or in part as a result of an act or omission of a Tenant
Party; (iv) such interruption is not caused by a fire or other casualty; (v) the
repair or restoration of such service is reasonably within the control of
Landlord; and (vi) as a result of

 

4



--------------------------------------------------------------------------------

such interruption, the Premises or a material portion thereof is rendered
untenantable (meaning that Tenant is unable to use the Premises in the normal
course of its business) and Tenant in fact ceases to use the Premises, or
material portion thereof, then, Tenant’s sole remedy for such interruption shall
be as follows: on the sixth (6th) consecutive Business Day following the later
to occur of the date the Premises (or material portion thereof) become
untenantable, the date Tenant ceases to use such space, and the date Tenant
provides Landlord with an Interruption Notice, the Rent payable hereunder shall
be abated on a per diem basis for each day after such six (6) Business Day
period based upon the percentage of the Premises so rendered untenantable and
not used by Tenant, and such abatement shall continue until the date the
Premises become tenantable again.

 

(b) Excess Utility Use. Landlord shall not be required to furnish electrical
current for equipment whose electrical energy consumption exceeds normal office
usage. If Tenant’s requirements for or consumption of electricity exceed the
electricity to be provided by Landlord as described in Section 7(a), Landlord
shall, at Tenant’s expense, make reasonable efforts to supply such service
through the then-existing feeders and risers and electrical panels serving the
Building and the Premises, and Tenant shall pay to Landlord the cost of such
service within thirty (30) days after Landlord has delivered to Tenant an
invoice therefor, which cost shall not exceed the charge therefor by the
applicable service provider. Landlord may determine the amount of such
additional consumption and potential consumption by any verifiable method,
including installation of a separate meter in the Premises installed,
maintained, and read by Landlord, at Tenant’s expense. Tenant shall not install
any electrical equipment requiring special wiring or requiring voltage in excess
of 110 volts unless approved in advance by Landlord, which approval shall not be
unreasonably withheld. Tenant shall not install any electrical equipment
requiring voltage in excess of Building capacity unless approved in advance by
Landlord, which approval may be withheld in Landlord’s sole discretion. The use
of electricity in the Premises shall not exceed the capacity of existing feeders
and risers and electrical panels to or wiring in the Premises. Any risers or
wiring required to meet Tenant’s excess electrical requirements shall, upon
Tenant’s written request, be installed by Landlord, at Tenant’s cost, if, in
Landlord’s judgment, the same are necessary and shall not cause permanent damage
to the Building or the Premises, cause or create a dangerous or hazardous
condition, entail excessive or unreasonable alterations, repairs, or expenses,
or interfere with or disturb other tenants of the Building. If Tenant uses
machines or equipment in the Premises which affect the temperature otherwise
maintained by the air conditioning system or otherwise overload any utility,
Landlord may install supplemental air conditioning units or other supplemental
equipment in the Premises, and the cost thereof, including the cost of
installation, operation, use, and maintenance, shall be paid by Tenant to
Landlord within thirty (30) days after Landlord has delivered to Tenant an
invoice therefor. Landlord’s obligation to furnish services under Section 7(a)
shall be subject to the rules and regulations of the supplier of such services
and governmental rules and regulations. Landlord may, upon not less than thirty
(30) days’ prior written notice to Tenant, discontinue any such service to the
Premises, provided Landlord first arranges for a direct connection thereof
through the supplier of such service. Tenant shall, however, be responsible for
contracting with the supplier of such service and for paying all deposits for,
and costs relating to, such service.

 

(c) Common Areas. The term “Common Area” is defined for all purposes of this
Lease as that part of the Project intended for the common use of all tenants,
including among

 

5



--------------------------------------------------------------------------------

other facilities (as such may be applicable to the Project), the ground floor
lobby, elevator lobbies and hallways on multi-tenant floors, parking areas,
private streets and alleys, landscaping, curbs, loading areas, sidewalks, malls
and promenades (enclosed or otherwise), lighting facilities, drinking fountains,
meeting rooms, public toilets, the parking garage, and the like, but excluding:
(i) space in buildings (now or hereafter existing) designated for rental for
commercial purposes, as the same may exist from time to time; (ii) streets and
alleys maintained by a public authority; (iii) areas within the Project which
may from time to time not be owned by Landlord (unless subject to a cross-access
agreement benefiting the area which includes the Premises); and (iv) areas
leased to a single-purpose user where access is restricted. In addition,
although the roof(s) of the building(s) in the Project is not literally part of
the Common Area, it will be deemed to be so included for purposes of:
(i) Landlord’s ability to prescribe rules and regulations regarding same; and
(ii) its inclusion for purposes of Operating Costs reimbursements. Landlord
reserves the right to change from time to time the dimensions and location of
the Common Area, as well as the dimensions, identities, locations and types of
any buildings, signs or other improvements in the Project. For example, and
without limiting the generality of the immediately preceding sentence, Landlord
may from time to time substitute for any parking area other areas reasonably
accessible to the tenants of the Building or Project, as applicable, which areas
may be elevated, surface or underground. Notwithstanding the foregoing, Landlord
agrees that it will not make changes to or close any portion of the Common Areas
if, in any instance, the use and occupancy of the Premises and access to the
Building or the Project by Tenant, its employees, agents, contractors, or
invitees is materially limited or unreasonably interfered with as a direct
result of such reconfiguration, changes or closing. Tenant, and its employees
and customers, and when duly authorized pursuant to the provisions of this
Lease, its subtenants, licensees and concessionaires, shall have the
non-exclusive right to use the Common Area (excluding roof(s)) as constituted
from time to time, such use to be in common with Landlord, other tenants in the
Building and/or Project, as applicable, and other persons permitted by the
Landlord to use the same, and subject to rights of governmental authorities,
easements, other restrictions of record, and such reasonable rules and
regulations governing use as Landlord may from time to time prescribe. For
example, and without limiting the generality of Landlord’s ability to establish
rules and regulations governing all aspects of the Common Area, Tenant agrees as
follows:

 

(i) Tenant shall not solicit business within the Common Area nor take any action
that would interfere with the rights of other persons to use the Common Area.

 

(ii) Landlord may temporarily close any part of the Common Area for such periods
of time as may be necessary to make repairs or alterations or to prevent the
public from obtaining prescriptive rights; provided, however, Landlord shall use
commercially reasonable efforts to ensure that access to the Premises is
available notwithstanding any such closure.

 

(iii) With regard to the roof(s) of the building(s) in the Project or Complex,
as applicable, use of the roof(s) is reserved to Landlord, or with regard to any
tenant demonstrating to Landlord’s satisfaction a need to use same, to such
tenant after receiving prior written consent from Landlord.

 

6



--------------------------------------------------------------------------------

(d) Maintenance of Common Areas. Landlord shall maintain or cause to be
maintained and repaired (including replacement if reasonably necessary) the
Common Areas, in a manner and at a level consistent with the maintenance, repair
and upkeep of executive office buildings of similar age and size as the Building
located in the North Atlanta/Alpharetta submarket of Atlanta, Georgia.

 

8. Alterations; Repairs; Maintenance; Signs.

 

(a) Alterations. Subsequent to the completion of the Work as defined in Exhibit
D hereto, Tenant shall not make any alterations, additions or improvements to
the Premises (collectively, the “Alterations”) without the prior written consent
of Landlord, which consent shall not be unreasonably withheld, conditioned, or
delayed, except for the installation of unattached, movable trade fixtures which
may be installed without drilling, cutting or otherwise defacing the Premises.
Notwithstanding the foregoing, Tenant shall not be obligated to receive the
written consent of Landlord for interior Alterations to the Premises if the
Alterations do not in any way affect the Building’s Structure or Building’s
Systems, do not exceed the total amount of Ten Thousand Dollars ($10,000) in the
aggregate in any calendar year, and Tenant is not required by applicable law to
obtain a permit to perform the Alterations. Tenant shall furnish complete plans
and specifications to Landlord for its approval at the time it requests
Landlord’s consent to any Alterations if the desired Alterations: (i) will
affect the Building’s Systems or Building’s Structure; or (ii) will require the
filing of plans and specifications with any governmental or quasi-governmental
agency or authority; or (iii) will cost in excess of Ten Thousand Dollars
($10,000). Subsequent to obtaining Landlord’s consent and prior to commencement
of the Alterations, Tenant shall deliver to Landlord any building permit
required by applicable Law and a copy of the executed construction contract(s).
Tenant shall reimburse Landlord within thirty (30) days after the rendition of a
bill for all of Landlord’s actual out-of-pocket costs incurred in connection
with any Alterations, including all management, engineering, outside consulting,
and construction fees incurred by or on behalf of Landlord for the review and
approval of Tenant’s plans and specifications and for the monitoring of
construction of the Alterations. If Landlord consents to the making of any
Alteration, such Alteration shall be made by Tenant at Tenant’s sole cost and
expense by a contractor approved in writing by Landlord. Tenant shall require
its contractor to maintain insurance in such amounts and in such form as
Landlord may require. Without Landlord’s prior written consent, Tenant shall not
use any portion of the Common Areas either within or without the Project or
Complex, as applicable, in connection with the making of any Alterations. If the
Alterations which Tenant causes to be constructed result in Landlord being
required to make any alterations and/or improvements to other portions of the
Project, as applicable, in order to comply with any applicable Laws, then Tenant
shall reimburse Landlord upon demand for all costs and expenses incurred by
Landlord in making such alterations and/or improvements. Except with respect to
Tenant’s trade fixtures, any Alterations made by Tenant shall become the
property of Landlord upon installation and shall remain on and be surrendered
with the Premises upon the expiration or sooner termination of this Lease,
unless Landlord requires the removal of such Alterations at such time as
Landlord’s original written notice provided to Tenant. Notwithstanding the
foregoing, upon Tenant’s request at the time it seeks Landlord’s consent to an
Alteration, Landlord agrees to indicate in writing whether it will require such
Alteration to be removed upon expiration or earlier termination of the Lease. If
Landlord requires the removal of such Alterations, Tenant shall at its sole cost
and expense, forthwith and with all due diligence (but in any event not later

 

7



--------------------------------------------------------------------------------

than ten (10) days after the expiration or earlier termination of the Lease)
remove all or any portion of any Alterations made by Tenant which are designated
by Landlord to be removed (including without limitation stairs, bank vaults, and
cabling, if applicable) and repair and restore the Premises in a good and
workmanlike manner to their original condition, reasonable wear and tear
excepted. Notwithstanding the foregoing, upon Tenant’s request at the time it
seeks Landlord’s consent to an Alteration, Landlord agrees to indicate in
writing whether it will require such Alteration to be removed upon the
expiration or earlier termination of the Lease. All construction work done by
Tenant within the Premises shall be performed in a good and workmanlike manner
with new materials of first-class quality, lien-free and in compliance with all
Laws, and in such manner as to cause a minimum of interference with other
construction in progress and with the transaction of business in the Project.
Tenant agrees to indemnify, defend and hold Landlord harmless against any loss,
liability or damage resulting from such work, and Tenant shall, if requested by
Landlord, furnish a bond or other security satisfactory to Landlord against any
such loss, liability or damage. The foregoing indemnity shall survive the
expiration or earlier termination of this Lease. Landlord’s consent to or
approval of any alterations, additions or improvements (or the plans therefor)
shall not constitute a representation or warranty by Landlord, nor Landlord’s
acceptance, that the same comply with sound architectural and/or engineering
practices or with all applicable Laws, and Tenant shall be solely responsible
for ensuring all such compliance.

 

(b) Repairs; Maintenance.

 

(i) By Landlord. Landlord shall, subject to reimbursement as set forth in
Exhibit C, keep and maintain in good repair and working order and make repairs
to and perform maintenance upon: (1) structural elements of the Building;
(2) standard mechanical (including HVAC), electrical, plumbing and fire/life
safety systems serving the Building generally; (3) Common Areas; (4) the roof of
the Building that shall be maintained in a watertight condition; (5) exterior
windows of the Building that shall be maintained in a watertight condition; and
(6) elevators serving the Building. Landlord shall not be liable for any failure
to make any such repairs or to perform any maintenance unless such failure shall
persist for an unreasonable time after written notice of the need of such
repairs or maintenance is given to Landlord by Tenant. If this Lease places an
affirmative obligation upon Tenant to act, and if any of the foregoing
maintenance or repairs are necessitated due to the acts or omissions of any
Tenant Party, Tenant shall pay the costs of such repairs or maintenance to
Landlord within thirty (30) days after receipt of an invoice, together with an
administrative charge in an amount equal to fifteen percent (15%) of the cost of
the repairs, provided that prior written notice is provided by Landlord to
Tenant prior to the commencement of any such work. Landlord shall not be liable
to Tenant for any interruption of Tenant’s business or inconvenience caused due
to any work performed in the Premises or in the Project pursuant to Landlord’s
rights and obligations under the Lease; provided, however, Landlord shall use
commercially reasonable efforts to not disturb the normal conduct of Tenant’s
business while performing such repairs and maintenance. To the extent allowed by
law, Tenant waives the right to make repairs at Landlord’s expense under any
law, statute or ordinance now or hereafter in effect, provided, however,
Landlord shall use commercially reasonable efforts to not disturb the normal
conduct of Tenant’s business while performing such repairs and maintenance. If
Landlord fails to make any repairs or to perform any maintenance required of
Landlord hereunder and within Landlord’s reasonable control, and such failure
shall persist for an unreasonable time (not less than thirty [30] days) after
written

 

8



--------------------------------------------------------------------------------

notice of the need for such repairs or maintenance is given to Landlord
(although notice shall not be required in the event of an emergency, provided
that Tenant has made reasonable efforts to notify Landlord of such emergency)
and unless Landlord has commenced such repairs or maintenance during such period
and is diligently pursuing the same, Tenant may (but shall not be required to)
following a second notice (which notice shall have a heading in at least
12-point type, bold and all caps “FAILURE TO RESPOND SHALL RESULT IN TENANT
EXERCISING SELF-HELP RIGHTS”) and Landlord’s failure to commence repairs within
five (5) days after receipt of such second notice, perform such repairs or
maintenance in accordance with the provisions of this Lease governing Tenant’s
repairs and Alterations and Landlord shall reimburse Tenant for all reasonable
costs and actual expenses therefor within thirty (30) days after presentation of
appropriate invoices and back-up documentation.

 

(ii) By Tenant. Tenant shall, at its sole cost and expense, promptly perform all
maintenance and repairs to the Premises that are not Landlord’s express
responsibility under this Lease, and shall keep the Premises in good condition
and repair, ordinary wear and tear, damage from the elements, and any force
majeure event excepted. Tenant’s repair obligations include, without limitation,
repairs to: (1) floor covering and/or raised flooring; (2) interior partitions;
(3) doors; (4) the interior side of demising walls; (5) electronic, phone and
data cabling and related equipment (collectively, “Cable”) that is installed by
or for the benefit of Tenant and located in the Premises or other portions of
the Building or Project; (6) supplemental air conditioning units, private
showers and kitchens, including hot water heaters, plumbing, dishwashers, ice
machines and similar facilities serving Tenant exclusively; (7) phone rooms used
exclusively by Tenant; (8) Alterations performed by contractors retained by or
on behalf of Tenant, including related HVAC balancing; and (9) all of Tenant’s
furnishings, trade fixtures, equipment and inventory. Landlord reserves the
right to perform any of the foregoing maintenance or repair obligations or
require that such obligations be performed by a contractor approved by Landlord,
all at Tenant’s expense. All work shall be performed in accordance with the
rules and procedures described in Section 8(a). If Tenant fails to make any
repairs to the Premises for more than fifteen (15) days after notice from
Landlord (although notice shall not be required if there is an emergency, or if
the area to be repaired is visible from the exterior of the Building, provided
that Landlord has made reasonable efforts to notify Tenant of such emergency),
Landlord may, in addition to any other remedy available to Landlord, make the
repairs, and Tenant shall pay the reasonable cost of the repairs to Landlord
within thirty (30) days after receipt of an invoice, together with an
administrative charge in an amount equal to fifteen percent (15%) of the cost of
the repairs, provided that prior written notice is provided by Landlord to
Tenant prior to commencement of any such work. At the expiration of this Lease,
Tenant shall surrender the Premises in good condition, excepting reasonable wear
and tear, damage from the elements, any force majeure event, and losses required
to be restored by Landlord. If Landlord elects to store any personal property of
Tenant, including goods, wares, merchandise, inventory, trade fixtures and other
personal property of Tenant, same shall be stored at the sole risk of Tenant.
Landlord or its agents shall not be liable for any loss or damage to persons or
property resulting from fire, explosion, falling plaster, steam, gas,
electricity, water or rain which may leak from any part of the Project or from
the pipes, appliances or plumbing works therein or from the roof, street or
subsurface or from any other places resulting from dampness or any other cause
whatsoever, or from the act or negligence of any other tenant or any officer,
agent, employee, contractor or guest of any such tenant, unless caused by the
negligence or willful misconduct of Landlord, its employees, agents or
contractors.

 

9



--------------------------------------------------------------------------------

(iii) Performance of Work. All work described in this Section 8 shall be
performed only by contractors and subcontractors approved in writing by
Landlord, which approval shall not be unreasonably withheld, conditioned or
delayed. Tenant shall cause all contractors and subcontractors to procure and
maintain insurance coverage naming Landlord and Landlord’s property management
company as additional insureds against such risks, in such amounts, and with
such companies as Landlord may reasonably require. Tenant shall provide Landlord
with the identities, mailing addresses and telephone numbers of all persons
performing work or supplying materials prior to beginning such construction and
Landlord may post on and about the Premises notices of non-responsibility
pursuant to applicable Laws. All such work shall be performed in accordance with
all Laws and in a good and workmanlike manner so as not to damage the Building
(including the Premises, the Building’s Structure and the Building’s Systems).
All such work which may affect the Building’s Structure or the Building’s
Systems, at Landlord’s election, must be performed by Landlord’s usual
contractor for such work or a contractor approved by Landlord. All work
affecting the roof of the Building must be performed by Landlord’s roofing
contractor or a contractor approved by Landlord and no such work will be
permitted if it would void or reduce the warranty on the roof.

 

(c) Mechanic’s Liens. All work performed, materials furnished, or obligations
incurred by or at the request of a Tenant Party shall be deemed authorized and
ordered by Tenant only, and Tenant shall not permit any mechanic’s liens to be
filed against the Premises or the Project in connection therewith. Upon
completion of any such work, Tenant shall deliver to Landlord final lien waivers
from all contractors, subcontractors and materialmen who performed such work. If
such a lien is filed, then Tenant shall, within thirty (30) days (unless the
Building is for sale in which case Tenant shall within ten (10) days) after
Landlord has delivered notice of the filing thereof to Tenant (or such earlier
time period as may be necessary to prevent the forfeiture of the Premises,
Project or any interest of Landlord therein or the imposition of a civil or
criminal fine with respect thereto), either: (1) pay the amount of the lien and
cause the lien to be released of record; or (2) diligently contest such lien and
deliver to Landlord a bond or other security reasonably satisfactory to
Landlord. If Tenant fails to timely take either such action or fails to notify
Landlord within ten (10) days after Landlord has delivered notice of the filing
of such lien as to its pursuing either (1) or (2) above, then Landlord may pay
the lien claim, and any amounts so paid, including expenses and interest, shall
be paid by Tenant to Landlord within thirty (30) days after Landlord has
invoiced Tenant therefor. Landlord and Tenant acknowledge and agree that their
relationship is and shall be solely that of “landlord-tenant” (thereby excluding
a relationship of “owner-contractor,” “owner-agent” or other similar
relationships). Accordingly, all materialmen, contractors, artisans, mechanics,
laborers and any other persons now or hereafter contracting with Tenant, any
contractor or subcontractor of Tenant or any other Tenant Party for the
furnishing of any labor, services, materials, supplies or equipment with respect
to any portion of the Premises, at any time from the date hereof until the end
of the Term, are hereby charged with notice that they look exclusively to Tenant
to obtain payment for same. Nothing herein shall be deemed a consent by Landlord
to any liens being placed upon the Premises, Project or Landlord’s interest
therein due to any work performed by or for Tenant or deemed to give any
contractor or subcontractor or materialman any right or interest in any funds
held by Landlord to reimburse Tenant for any portion of the cost of such work.
Tenant shall indemnify, defend and hold harmless Landlord, its property
management company, any subsidiary or affiliate of the foregoing, and their
respective officers, directors, shareholders, partners, employees, managers,
contractors, attorneys and agents (collectively, the

 

10



--------------------------------------------------------------------------------

“Indemnitees”) from and against all claims, demands, causes of action, suits,
judgments, damages and expenses (including attorneys’ fees) in any way arising
from or relating to the failure by any Tenant Party to pay for any work
performed, materials furnished, or obligations incurred by or at the request of
a Tenant Party. The foregoing indemnity shall survive termination or expiration
of this Lease.

 

(d) Signs. Tenant shall not place or permit to be placed any signs upon: (i) the
roof of the Building; or (ii) the Common Areas; or (iii) any area visible from
the exterior of the Premises without Landlord’s prior written approval, which
approval shall not be unreasonably withheld, conditioned or delayed provided any
proposed sign is placed only in those locations as may be designated by
Landlord, and complies with the sign criteria promulgated by Landlord from time
to time. Upon request of Landlord, Tenant shall immediately remove any sign,
advertising material or lettering which Tenant has placed or permitted to be
placed upon the exterior or interior surface of any door or window or at any
point inside the Premises, which in Landlord’s reasonable opinion, is of such a
nature as to not be in keeping with the standards of the Building, and if Tenant
fails to do so, Landlord may without liability remove the same at Tenant’s
expense. Tenant shall comply with such regulations as may from time to time be
promulgated by Landlord governing signs, advertising material or lettering of
all tenants in the Project. The Tenant, upon vacation of the Premises, or the
removal or alteration of its sign for any reason, shall be responsible for the
repair, painting or replacement of the Building fascia surface or other portion
of the Building where signs are attached. If Tenant fails to do so, Landlord may
have the sign removed and the cost of removal plus fifteen percent (15%) as an
administrative fee shall be payable by Tenant within thirty (30) days of
invoice. During the Term, Tenant shall have the non-exclusive right to place its
name on the existing monument sign at the principal entry to the Project on
Windward Parkway (the “Windward Parkway Monument Sign”). Landlord may but shall
not have the obligation to replace the existing Windward Parkway Monument Sign
with a new monument that will be constructed at Landlord’s sole cost and
expense. If Landlord constructs a replacement to the existing Windward Parkway
Monument Sign, it may list the names of up to four (4) tenants on such sign with
each name appearing substantially the same size, but in order of the amount of
space such tenant is leasing in the Building or Project, as applicable. Further,
throughout the Term of this Lease, Tenant shall have the exclusive right to
place its sign on the monument sign at the entrance to the Building (“Entry
Monument Sign”). Except as set forth above, sign panels placed on the Windward
Parkway Monument Sign and the Entry Monument Sign shall be installed and
maintained at Tenant’s sole cost and expense throughout the Term. The rights of
Tenant under this paragraph: (i) are personal to Tenant and may not be assigned
to any other party, including without limitation any assignee or subtenant;
(ii) are terminable by Landlord following any default not cured within
applicable cure periods; and (iii) are terminable by Landlord if Tenant reduces
the size of the Premises, notwithstanding the consent of Landlord thereto,
including any reduction resulting from subletting any portion of the Premises.
The location, size, material, and design of the Signage shall be subject to the
prior written approval of Landlord, and Tenant shall be responsible for
compliance with Laws. Upon the expiration or earlier termination of this Lease
or the termination of Tenant’s sign rights as set forth herein, Tenant shall
remove the Signage, at Tenant’s sole cost and expense, and restore the monument
sign to its condition immediately prior to the installation of the Signage. If
Tenant fails to timely remove the Signage, then the Signage shall conclusively
be deemed to have been abandoned by Tenant and may be appropriated, sold,
stored, destroyed, or otherwise disposed of by Landlord

 

11



--------------------------------------------------------------------------------

without further notice to Tenant or any other person and without obligation to
account therefor. Tenant shall reimburse Landlord for all reasonable costs
incurred by Landlord in connection therewith within thirty (30) days of
Landlord’s invoice. The provisions of this paragraph shall survive the
expiration or earlier termination of the Lease.

 

9. Use. Tenant shall continuously occupy and use the Premises only for the
Permitted Use (as set forth in the Basic Lease Information) and shall comply
with all Laws relating to the use, condition, access to, and occupancy of the
Premises and will not commit waste, overload the Building’s Structure or the
Building’s Systems or subject the Premises to use that would damage the
Premises. Tenant, at its sole cost and expense, shall obtain and keep in effect
during the term, all permits, licenses, and other authorizations necessary to
permit Tenant to use and occupy the Premises for the Permitted Use in accordance
with applicable Law. The population density within the Premises as a whole shall
at no time exceed one person for each two hundred twenty-five (225) rentable
square feet in the Premises. Notwithstanding anything in this Lease to the
contrary, as between Landlord and Tenant: (a) Tenant shall bear the risk of
complying with Title III of the Americans With Disabilities Act of 1990, any
state laws governing handicapped access or architectural barriers, and all
rules, regulations, and guidelines promulgated under such laws, as amended from
time to time (the “Disabilities Acts”) in the Premises; and (b) Landlord shall
bear the risk of complying with the Disabilities Acts in the Common Areas
(subject to reimbursement as set forth in Exhibit C), other than compliance that
is necessitated by the use of the Premises for other than the Permitted Use or
as a result of any alterations or additions made by Tenant (which risk and
responsibility shall be borne by Tenant). Tenant shall not use any substantial
portion of the Premises for a “call center”, any other telemarketing use, or any
credit processing use. Landlord and Tenant agree that the “call center”
restriction set forth above shall not restrict Tenant from maintaining an IT
“help desk” to provide technical services to its customers or telemarketing
services to its customers, provided that those portions of the Premises
dedicated to such use shall not exceed 10,000 square feet, and at all times, the
population density within that portion of the Premises dedicated to such call
center does not exceed one person for each two hundred twenty-five
(225) rentable square feet in the Premises. In addition, the Premises shall not
be used for any purpose which creates strong, unusual, or offensive odors,
fumes, dust or vapors; which emits noise or sounds that are objectionable due to
intermittence, beat, frequency, shrillness, or loudness; which is associated
with indecent or pornographic matters; or which involves political or moral
issues (such as abortion issues). Tenant shall conduct its business and control
each other Tenant Party so as not to create any nuisance or unreasonably
interfere with other tenants or Landlord in its management of the Building.
Tenant shall not knowingly conduct or permit to be conducted in the Premises any
activity, or place any equipment in or about the Premises or the Building, which
will invalidate the insurance coverage in effect or increase the rate of fire
insurance or other insurance on the Premises or the Building. If any
invalidation of coverage or increase in the rate of fire insurance or other
insurance occurs or is threatened by any insurance company due to activity
conducted from the Premises, or any act or omission by Tenant, or its agents,
employees, representatives, or contractors, such statement or threat shall be
conclusive evidence that the increase in such rate is due to such act of Tenant
or the contents or equipment in or about the Premises, and, as a result thereof,
Tenant shall be liable for such increase and shall be considered Additional Rent
payable with the next monthly installment of Base Rent due under this Lease. In
no event shall Tenant introduce or permit to be kept on the Premises or brought
into the Building any dangerous, noxious, radioactive or explosive substance.

 

12



--------------------------------------------------------------------------------

10. Assignment and Subletting.

 

(a) Transfers. Tenant shall not, without the prior written consent of Landlord:
(1) assign, transfer, or encumber this Lease or any estate or interest herein,
whether directly or by operation of law; (2) permit any other entity to become
Tenant hereunder by merger, consolidation, or other reorganization; (3) if
Tenant is an entity other than a corporation whose stock is publicly traded,
permit the transfer of an ownership interest in Tenant so as to result in a
change in the current control of Tenant; (4) sublet any portion of the Premises;
(5) grant any license, concession, or other right of occupancy of any portion of
the Premises; or (6) permit the use of the Premises by any parties other than
Tenant (any of the events listed in Section 10(a)(1) through Section 10(a)(6)
being a “Transfer”).

 

(b) Consent Standards. Landlord shall not unreasonably withhold its consent to
any assignment or subletting of the Premises, provided that Tenant is not then
in default under the Lease and the proposed transferee: (1) is creditworthy;
(2) has a good reputation in the business community; (3) will use the Premises
for the Permitted Use (thus, excluding without limitation, uses for credit
processing and telemarketing) and will not use the Premises in any manner that
would conflict with any exclusive use agreement or other similar agreement
entered into by Landlord with any other tenant of the Project and of which
Landlord has informed Tenant in writing; (4) will not use the Premises, or any
part of the Project in a manner that would materially increase the pedestrian or
vehicular traffic to the Premises, or the Project; (5) is not a governmental
entity, or subdivision or agency thereof; (6) is not another occupant of the
Building, as applicable; and (7) is not a person or entity with whom Landlord is
then, or has been within the six-month period prior to the time Tenant seeks to
enter into such assignment or subletting, negotiating to lease space in the
Building, as applicable, or any Affiliate of any such person or entity;
otherwise, Landlord may withhold its consent in its sole discretion.

 

(c) Request for Consent. If Tenant requests Landlord’s consent to a Transfer,
then, at least thirty (30) days prior to the effective date of the proposed
Transfer, Tenant shall provide Landlord with a written description of all terms
and conditions of the proposed Transfer, copies of the proposed pertinent
documentation, and the following information about the proposed transferee: name
and address; reasonably satisfactory information about its business and business
history; its proposed use of the Premises; banking, financial, and other credit
information; and general references sufficient to enable Landlord to determine
the proposed transferee’s creditworthiness and character. Concurrently with
Tenant’s notice of any request for consent to a Transfer, Tenant shall pay to
Landlord a fee of $1,000 to defray Landlord’s expenses in reviewing such
request, and Tenant shall also reimburse Landlord immediately upon request for
its reasonable attorneys’ fees at reasonable hourly rates incurred in connection
with considering any request for consent to a Transfer.

 

(d) Conditions to Consent. If Landlord consents to a proposed Transfer, then the
proposed transferee shall deliver to Landlord a written agreement whereby it
expressly assumes Tenant’s obligations hereunder; however, any transferee of
less than all of the space in the Premises shall be liable only for obligations
under this Lease that are properly allocable to the

 

13



--------------------------------------------------------------------------------

space subject to the Transfer for the period of the Transfer. No Transfer shall
release Tenant from its obligations under this Lease, but rather Tenant and its
transferee shall be jointly and severally liable therefor. Landlord’s consent to
any Transfer shall not be deemed consent to any subsequent Transfers. If an
Event of Default occurs while the Premises or any part thereof are subject to a
Transfer, then Landlord, in addition to its other remedies, may collect directly
from such transferee all rents becoming due to Tenant and apply such rents
against Rent. Tenant authorizes its transferees to make payments of rent
directly to Landlord upon receipt of notice from Landlord to do so following the
occurrence of an Event of Default hereunder. Tenant shall pay for the cost of
any demising walls or other improvements necessitated by a proposed subletting
or assignment.

 

(e) Attornment by Subtenants. Each sublease by Tenant hereunder shall be subject
and subordinate to this Lease and to the matters to which this Lease is or shall
be subordinate, and each subtenant by entering into a sublease is deemed to have
agreed that in the event of termination, re-entry or dispossession by Landlord
under this Lease, Landlord may, at its option, either terminate the sublease or
take over all of the right, title and interest of Tenant, as sublandlord, under
such sublease, and such subtenant shall, at Landlord’s option, attorn to
Landlord pursuant to the then executory provisions of such sublease, except that
Landlord shall not be: (1) liable for any previous act or omission of Tenant
under such sublease; (2) subject to any counterclaim, offset or defense that
such subtenant might have against Tenant; (3) bound by any previous modification
of such sublease or by any rent or additional rent or advance rent which such
subtenant might have paid for more than the current month to Tenant, and all
such rent shall remain due and owing, notwithstanding such advance payment;
(4) bound by any security or advance rental deposit made by such subtenant which
is not delivered or paid over to Landlord and with respect to which such
subtenant shall look solely to Tenant for refund or reimbursement; or
(5) obligated to perform any work in the subleased space or to prepare it for
occupancy, and in connection with such attornment, the subtenant shall execute
and deliver to Landlord any instruments Landlord may reasonably request to
evidence and confirm such attornment. Each subtenant or licensee of Tenant shall
be deemed, automatically upon and as a condition of its occupying or using the
Premises or any part thereof, to have agreed to be bound by the terms and
conditions set forth in this Section 10(e). The provisions of this Section 10(e)
shall be self-operative, and no further instrument shall be required to give
effect to this provision.

 

(f) Cancellation. Landlord may, within thirty (30) days after submission of
Tenant’s written request for Landlord’s consent to an assignment or subletting,
cancel this Lease as to the portion of the Premises proposed to be sublet or
assigned as of the date the proposed Transfer is to be effective. If Landlord
cancels this Lease as to any portion of the Premises, then this Lease shall
cease for such portion of the Premises, Tenant shall pay to Landlord all Rent
accrued through the cancellation date relating to the portion of the Premises
covered by the proposed Transfer, and Rent shall be reduced proportionately
based on the remaining square footage in the Premises. As of the cancellation
date and thereafter, Tenant shall be relieved of any liabilities,
responsibilities, and obligations whatsoever with respect to only that portion
of the Premises that is so cancelled. Thereafter, Landlord may lease such
portion of the Premises to the prospective transferee (or to any other person)
without liability to Tenant.

 

(g) Additional Compensation. Tenant shall pay to Landlord, immediately upon
receipt thereof, one-half (1/2) of the excess of all compensation received by
Tenant for a

 

14



--------------------------------------------------------------------------------

Transfer over the Rent allocable to the portion of the Premises covered thereby,
after deducting the following costs and expenses for such Transfer (which costs
shall be amortized over the term of the sublease or assignment pursuant to sound
accounting principles and deducted monthly from such excess): (1) brokerage
commissions and reasonable attorneys’ fees; (2) advertising for subtenants or
assignees; (3) the actual costs paid in making any improvements or substitutions
in the Premises required by any sublease or assignment; and (4) the costs of any
inducements or concessions given to the subtenant or assignee.

 

(h) Permitted Transfers. Notwithstanding Section 10(a), Tenant may Transfer all
or part of its interest in this Lease or all or part of the Premises (a
“Permitted Transfer”) to the following types of entities (a “Permitted
Transferee”) without the written consent of Landlord:

 

(1) an Affiliate of Tenant;

 

(2) any corporation, limited partnership, limited liability partnership, limited
liability company or other business entity in which or with which Tenant, or its
corporate successors or assigns, is merged or consolidated, in accordance with
applicable statutory provisions governing merger and consolidation of business
entities, so long as (A) Tenant’s obligations hereunder are assumed by the
entity surviving such merger or created by such consolidation; and (B) the
Tangible Net Worth of the surviving or created entity is not less than the
Tangible Net Worth of Tenant as of the date of execution of this Lease; or

 

(3) any corporation, limited partnership, limited liability partnership, limited
liability company or other business entity acquiring all or substantially all of
Tenant’s assets if such entity’s Tangible Net Worth after such acquisition is
not less than the Tangible Net Worth of Tenant as of the date of execution of
this Lease.

 

Tenant shall promptly notify Landlord of any such Permitted Transfer. Tenant
shall remain liable for the performance of all of the obligations of Tenant
hereunder, or if Tenant no longer exists because of a merger, consolidation, or
acquisition, the surviving or acquiring entity shall expressly assume in writing
the obligations of Tenant hereunder. Additionally, the Permitted Transferee
shall comply with all of the terms and conditions of this Lease, including the
Permitted Use, and the use of the Premises by the Permitted Transferee may not
violate any other agreements affecting the Premises, the Building or the,
Complex, Landlord or other tenants of the Project. No later than five
(5) Business Days after the effective date of any Permitted Transfer, Tenant
agrees to furnish Landlord with (A) copies of the instrument effecting any of
the foregoing Transfers, (B) documentation establishing Tenant’s satisfaction of
the requirements set forth above applicable to any such Transfer, and
(C) evidence of insurance as required under this Lease with respect to the
Permitted Transferee. The occurrence of a Permitted Transfer shall not waive
Landlord’s rights as to any subsequent Transfers. “Tangible Net Worth” means the
excess of total assets over total liabilities, in each case as determined in
accordance with generally accepted accounting principles consistently applied
(“GAAP”), excluding, however, from the determination of total assets all assets
which would be classified as intangible assets under GAAP including goodwill,
licenses, patents, trademarks, trade names, copyrights, and franchises. Any
subsequent Transfer by a Permitted Transferee shall be subject to the terms of
this Section 10.

 

15



--------------------------------------------------------------------------------

11. Insurance; Waivers; Subrogation; Indemnity.

 

(a) Tenant’s Insurance. Effective as of the earlier of: (1) the date Tenant
enters or occupies the Premises; or (2) the Commencement Date, and continuing
throughout the Term, Tenant shall maintain the following insurance policies:
(A) commercial general liability insurance in amounts of $3,000,000 per
occurrence, which shall apply on a per location basis, or, following the
expiration of the initial Term, such other amounts as Landlord may from time to
time reasonably require (and, if the use and occupancy of the Premises include
any activity or matter that is or may be excluded from coverage under a
commercial general liability policy [e.g., the sale, service or consumption of
alcoholic beverages], Tenant shall obtain such endorsements to the commercial
general liability policy or otherwise obtain insurance to insure all liability
arising from such activity or matter [including liquor liability, if applicable]
in such amounts as Landlord may reasonably require), insuring Tenant, Landlord,
Landlord’s property management company and Invesco against all liability for
injury to or death of a person or persons or damage to property arising from the
use and occupancy of the Premises and (without implying any consent by Landlord
to the installation thereof) the installation, operation, maintenance, repair or
removal of Tenant’s Off-Premises Equipment with an additional insured
endorsement in form CG 20206 1185 if Tenant has any company owned vehicles;
(B) automobile liability covering any owned, non-owned, leased, rented or
borrowed vehicles of Tenant with limits no less than $5,000,000 combined single
limit for property damage and bodily injury; (C) all risk property insurance
covering the full value of all Alterations and improvements and betterments in
the Premises, naming Landlord and Landlord’s Mortgagee (as defined in
Section 12(a)) as additional loss payees as their interests may appear; (D) all
risk property insurance covering the full value of all furniture, trade fixtures
and personal property (including property of Tenant or others) in the Premises
or otherwise placed in the Project by or on behalf of a Tenant Party (including
Tenant’s Off-Premises Equipment) it being understood that no lack or inadequacy
of insurance by Tenant shall in any event make Landlord subject to any claim by
virtue of any theft of or loss or damage to any uninsured or inadequately
insured property; (E) contractual liability insurance sufficient to cover
Tenant’s indemnity obligations hereunder (but only if such contractual liability
insurance is not already included in Tenant’s commercial general liability
insurance policy); (F) worker’s compensation insurance in amounts not less than
statutorily required, and employers’ liability insurance with limits of not less
than Two Million Dollars ($2,000,000); (G) business interruption insurance in an
amount that will reimburse Tenant for direct or indirect loss of earnings
attributable to all perils insured against under Section 11(a)(2)(C) or
attributable to the prevention of access to the Building or Premises; (H) in the
event Tenant performs any alterations or repairs in, on, or to the Premises,
builder’s risk Insurance on an all risk basis (including collapse) on a
completed value (non-reporting) form, or by endorsement including such coverage
pursuant to Section 11(a)(2)(C) hereinabove, for full replacement value covering
all work incorporated in the Building and all materials and equipment in or
about the Premises; and (I) such other insurance or any changes or endorsements
to the insurance required herein, including increased limits of coverage, as
Landlord, or any mortgagee or lessor of Landlord, may reasonably require from
time to time. Tenant shall furnish to Landlord certificates of such insurance,
with an additional insured endorsement in form CG 20206 1185, and such other
evidence satisfactory to Landlord of the maintenance of all insurance coverages
required hereunder at least ten (10) days prior to the earlier of the
Commencement Date or the date Tenant enters or occupies the Premises, and at
least fifteen (15) days prior to each renewal of said insurance, and Tenant
shall obtain a written obligation on the

 

16



--------------------------------------------------------------------------------

part of each insurance company to notify Landlord at least thirty (30) days
before cancellation or a material change of any such insurance policies. All
such insurance policies shall be in form, and issued by companies with a Best’s
rating of A:VII or better, reasonably satisfactory to Landlord. If Tenant fails
to comply with the foregoing insurance requirements or to deliver to Landlord
the certificates or evidence of coverage required herein, Landlord, in addition
to any other remedy available pursuant to this Lease or otherwise, may, but
shall not be obligated to, obtain such insurance and Tenant shall pay to
Landlord on demand the premium costs thereof, plus an administrative fee of
fifteen percent (15%) of such cost. It is expressly understood and agreed that
the foregoing minimum limits of insurance coverage shall not limit the liability
of Tenant for its acts or omissions as provided in this Lease. Notwithstanding
the foregoing, so long as Tenant occupies the Premises and is conducting its
business there from, Landlord hereby agrees that Tenant may provide the
following insurance coverage: (i) commercial general liability insurance of
$1,000,000 on an occurrence basis including (a) $300,000 damage to rented
premises, (b) $10,000 medical expenses, (c) $1,000,000 personal injury,
(d) $1,000,000 general aggregate and (d) $1,000,000 products; (ii) automobile
liability insurance covering all hired and non-owned vehicles in the amount of
$1,000,000; (iii) employer’s liability insurance coverage of (a) $500,000 each
accident, (b) $500,000 disease-each employee and (c) $500,000 disease-policy
limit; and (d) excess/umbrella liability insurance in the amount of $10,000,000
per occurrence having a deductible of $10,000.

 

(b) Landlord’s Insurance. Throughout the Term of this Lease, Landlord shall
maintain, as a minimum, the following insurance policies: (1) property insurance
for the Building’s replacement value (excluding property required to be insured
by Tenant), less a commercially-reasonable deductible if Landlord so chooses;
and (2) commercial general liability insurance in an amount of not less than
$3,000,000. Landlord may, but is not obligated to, maintain such other insurance
and additional coverages as it may deem necessary. Tenant shall pay its
Proportionate Share of the cost of all insurance carried by Landlord with
respect to the Project or Complex, as applicable, as set forth on Exhibit C. The
foregoing insurance policies and any other insurance carried by Landlord shall
be for the sole benefit of Landlord and under Landlord’s sole control, and
Tenant shall have no right or claim to any proceeds thereof or any other rights
thereunder.

 

(c) No Subrogation. Landlord and Tenant each waives any claim it might have
against the other for any damage to or theft, destruction, loss, or loss of use
of any property, to the extent the same is insured against under any insurance
policy that covers the Building, the Premises, Landlord’s or Tenant’s fixtures,
personal property, leasehold improvements, or business, or is required to be
insured against under the terms hereof, regardless of whether the negligence of
the other party caused such Loss (defined below). Landlord and Tenant each
hereby waive any right of subrogation and right of recovery or cause of action
for injury including death or disease to respective employees of either as
covered by Worker’s Compensation (or which would have been covered if Tenant or
Landlord as the case may be, was carrying the insurance as required by this
lease). Each party shall cause its insurance carrier to endorse all applicable
policies waiving the carrier’s rights of recovery under subrogation or otherwise
against the other party.

 

(d) Tenant’s Indemnity. Subject to Section 11(c), and excluding the gross
negligence and willful misconduct of any Landlord Party, Tenant shall indemnify,
defend and

 

17



--------------------------------------------------------------------------------

hold harmless Landlord and the Indemnitees from and against all claims, demands,
liabilities, causes of action, suits, judgments, damages, and expenses
(including attorneys’ fees) and all losses and damages arising from: (1) any
injury to or death of any person or the damage to or theft, destruction, loss,
or loss of use of any property or inconvenience (a “Loss”) arising from any
occurrence on the Premises, the use of the Common Areas by any Tenant Party, or
arising out of the installation, operation, maintenance, repair or removal of
any of Tenant’s Off-Premises Equipment by any Tenant Party; or (2) Tenant’s
failure to perform its obligations under this Lease, subject to any applicable
notice and cure period, IN EACH CASE EVEN THOUGH CAUSED OR ALLEGED TO BE CAUSED
BY THE NEGLIGENCE OR FAULT OF LANDLORD OR ITS AGENTS (OTHER THAN A LOSS ARISING
FROM THE SOLE OR GROSS NEGLIGENCE OF LANDLORD OR ITS AGENTS), AND EVEN THOUGH
ANY SUCH CLAIM, CAUSE OF ACTION, OR SUIT IS BASED UPON OR ALLEGED TO BE BASED
UPON THE STRICT LIABILITY OF LANDLORD OR ITS AGENTS. The indemnities set forth
in this Section 11(d) shall survive termination or expiration of this Lease and
shall not terminate or be waived, diminished or affected in any manner by any
abatement or apportionment of Rent under any provision of this Lease. If any
proceeding is filed for which indemnity is required hereunder, Tenant agrees,
upon request therefor, to defend Landlord in such proceeding at its sole cost
utilizing counsel satisfactory to Landlord in its sole but reasonable
discretion.

 

(e) Landlord’s Indemnity. Subject to Section 11(c) and Section 26(b), Landlord
shall hold Tenant harmless from and defend and indemnify Tenant against any and
all claims or liabilities for any injury or damage to any person or property
whatsoever occurring in, on or about the Project (but excluding the Premises,
unless relating to Landlord’s entry into the Premises) to the extent such injury
or damage shall be caused in whole or in part by (i) the negligent acts or
omissions of Landlord, or Landlord’s agents, employees or contractors, or
(ii) any breach or default on the part of Landlord in the performance of any
covenant or agreement on the part of Landlord to be performed pursuant to the
terms of this Lease.

 

12. Subordination; Attornment; Notice to Landlord’s Mortgagee.

 

(a) Subordination. This Lease shall be subordinate to any deed of trust, deed to
secure debt, mortgage, or other security instrument (each, a “Mortgage”), or any
ground lease, master lease, or primary lease (each, a “Primary Lease”), that now
or hereafter covers all or any part of the Premises (the mortgagee under any
such Mortgage, beneficiary under any such deed of trust, or the lessor under any
such Primary Lease is referred to herein as a “Landlord’s Mortgagee”). Any
Landlord’s Mortgagee may elect at any time, unilaterally, to make this Lease
superior to its Mortgage, Primary Lease, or other interest in the Premises by so
notifying Tenant in writing. The provisions of this Section shall be
self-operative and no further instrument of subordination shall be required;
however, in confirmation of such subordination, Tenant shall execute and return
to Landlord (or such other party designated by Landlord) within ten (10) days
after written request therefor such documentation, in recordable form if
required, as a Landlord’s Mortgagee may reasonably request to evidence the
subordination of this Lease to such Landlord’s Mortgagee’s Mortgage or Primary
Lease (including a subordination, non-disturbance and attornment agreement) or,
if the Landlord’s Mortgagee so elects, the subordination of such Landlord’s
Mortgagee’s Mortgage or Primary Lease to this Lease. Notwithstanding the
foregoing, the subordination of this Lease to future Mortgages shall be subject
to Tenant’s

 

18



--------------------------------------------------------------------------------

receipt of a non-disturbance agreement reasonably acceptable to Tenant that
provides in substance that so long as Tenant is not in default under this Lease
past applicable cure periods, its possession, use and occupancy of the Premises
and its rights under this Lease shall not be disturbed or impaired by virtue of
such Mortgage and notwithstanding any default by Landlord under such Mortgage or
foreclosure thereunder.

 

(b) Attornment. Tenant shall attorn to any party succeeding to Landlord’s
interest in the Premises, whether by purchase, foreclosure, deed in lieu of
foreclosure, power of sale, termination of lease, or otherwise, upon such
party’s request, and shall execute such agreements confirming such attornment as
such party may reasonably request. Notwithstanding the foregoing, Tenant shall
not be obligated to execute any document that alters any material provision of
this Lease.

 

(c) Notice to Landlord’s Mortgagee. Tenant shall not seek to enforce any remedy
it may have for any default on the part of Landlord without first giving written
notice by certified mail, return receipt requested, specifying the default in
reasonable detail, to any Landlord’s Mortgagee whose address has been given to
Tenant, and affording such Landlord’s Mortgagee a reasonable opportunity to
perform Landlord’s obligations hereunder.

 

(d) Landlord’s Mortgagee’s Protection Provisions. If Landlord’s Mortgagee shall
succeed to the interest of Landlord under this Lease, Landlord’s Mortgagee shall
not be: (1) liable for any act or omission of any prior lessor (including
Landlord); (2) bound by any rent or additional rent or advance rent which Tenant
might have paid for more than one (1) month in advance to any prior lessor
(including Landlord), and all such rent shall remain due and owing,
notwithstanding such advance payment; (3) bound by any security or advance
rental deposit made by Tenant which is not delivered or paid over to Landlord’s
Mortgagee and with respect to which Tenant shall look solely to Landlord for
refund or reimbursement; (4) bound by any termination, amendment or modification
of this Lease made without Landlord’s Mortgagee’s consent and written approval,
except for those terminations, amendments and modifications permitted to be made
by Landlord without Landlord’s Mortgagee’s consent pursuant to the terms of the
loan documents between Landlord and Landlord’s Mortgagee; (5) subject to the
defenses which Tenant might have against any prior lessor (including Landlord);
and (6) subject to the offsets which Tenant might have against any prior lessor
(including Landlord) except for those offset rights which (A) are expressly
provided in this Lease, (B) relate to periods of time following the acquisition
of the Building by Landlord’s Mortgagee, and (C) Tenant has provided written
notice to Landlord’s Mortgagee and provided Landlord’s Mortgagee a reasonable
opportunity to cure the event giving rise to such offset event. Landlord’s
Mortgagee shall have no liability or responsibility under or pursuant to the
terms of this Lease or otherwise after it ceases to own an interest in the
Building. Nothing in this Lease shall be construed to require Landlord’s
Mortgagee to see to the application of the proceeds of any loan, and Tenant’s
agreements set forth herein shall not be impaired on account of any modification
of the documents evidencing and securing any loan. Landlord represents that as
of the date of this Lease, the Project is not encumbered by any Mortgage.

 

13. Rules and Regulations. Tenant shall comply with the rules and regulations of
the Building that are attached hereto as Exhibit E. Landlord may, from time to
time, change such rules and regulations for the safety, care, or cleanliness of
the Building and related facilities,

 

19



--------------------------------------------------------------------------------

provided that such changes are applicable to all tenants of the Building, will
not unreasonably interfere with Tenant’s use of the Premises and are enforced by
Landlord in a uniform and non-discriminatory manner. Tenant shall be responsible
for the compliance with such rules and regulations by each Tenant Party.

 

14. Condemnation.

 

(a) Total Taking. If the entire Building or Premises are taken by right of
eminent domain or conveyed in lieu thereof (a “Taking”), this Lease shall
terminate as of the date of the Taking.

 

(b) Partial Taking - Tenant’s Rights. If any part of the Building becomes
subject to a Taking and such Taking will prevent Tenant from conducting its
business in the Premises in a manner reasonably comparable to that conducted
immediately before such Taking for a period of more than one hundred eighty
(180) days, then Tenant may terminate this Lease as of the date of such Taking
by giving written notice to Landlord within thirty (30) days after the Taking,
and Rent shall be apportioned as of the date of such Taking. If Tenant does not
terminate this Lease, then Rent shall be abated on a reasonable basis as to that
portion of the Premises rendered untenantable by the Taking.

 

(c) Partial Taking - Landlord’s Rights. If any material portion, but less than
all, of the Building becomes subject to a Taking, or if Landlord is required to
pay any of the proceeds arising from a Taking to a Landlord’s Mortgagee, then
Landlord may terminate this Lease by delivering written notice thereof to Tenant
within thirty (30) days after such Taking, and Rent shall be apportioned as of
the date of such Taking. If Landlord does not so terminate this Lease, then this
Lease will continue, but if any portion of the Premises has been taken, Rent
shall abate as provided in the last sentence of Section 14(b).

 

(d) Award. If any Taking occurs, then Landlord shall receive the entire award or
other compensation for the Land, the Building, and other improvements taken;
however, Tenant may separately pursue a claim (to the extent it will not reduce
Landlord’s award) against the condemnor for the value of Tenant’s personal
property which Tenant is entitled to remove under this Lease, moving costs, loss
of business, and other claims it may have.

 

(e) Repair. If the Lease is not terminated, Landlord shall proceed with
reasonable diligence to restore the remaining part of the Premises and Building
substantially to their former condition to the extent feasible to constitute a
complete and tenantable Building and Premises; provided, however, that Landlord
shall only be required to reconstruct building standard leasehold improvements
existing in the Premises as of the date of the Taking, and Tenant shall be
required to pay the cost for restoring any other leasehold improvements. In no
event shall Landlord be required to spend more than the condemnation proceeds
received by Landlord for such repair.

 

15. Fire or Other Casualty.

 

(a) Repair Estimate. If the Premises or the Building are damaged by fire, smoke,
water, adverse weather, lightning, earthquake, flood, or other casualty (a
“Casualty”), Landlord shall use good faith efforts to deliver to Tenant within
sixty (60) days after such Casualty a good faith estimate (the “Damage Notice”)
of the time needed to repair the damage caused by such Casualty.

 

20



--------------------------------------------------------------------------------

(b) Tenant’s Rights. If a material portion of the Premises is damaged by
Casualty such that Tenant is prevented from conducting its business in the
Premises in a manner reasonably comparable to that conducted immediately before
such Casualty and Landlord estimates that the damage caused thereby cannot be
repaired within one hundred eighty (180) days after the commencement of repairs
(the “Repair Period”), then Tenant may terminate this Lease by delivering
written notice to Landlord of its election to terminate within thirty (30) days
after the Damage Notice has been delivered to Tenant.

 

(c) Landlord’s Rights. If a Casualty damages the Premises or a material portion
of the Building and: (1) Landlord estimates that the damage to the Premises
cannot be repaired within the Repair Period; (2) the damage to the Premises
exceeds fifty percent (50%) of the replacement cost thereof (excluding
foundations and footings), as estimated by Landlord, and such damage occurs
during the last two (2) years of the Term; (3) regardless of the extent of
damage to the Premises, Landlord makes a good faith determination that restoring
the Building would be uneconomical; or (4) Landlord is required to pay any
insurance proceeds arising out of the Casualty to a Landlord’s Mortgagee, then
Landlord may terminate this Lease by giving written notice of its election to
terminate within thirty (30) days after the Damage Notice has been delivered to
Tenant.

 

(d) Repair Obligation. If neither party elects to terminate this Lease following
a Casualty, then Landlord shall, within a reasonable time after such Casualty,
begin to repair the Premises and shall proceed with reasonable diligence to
restore the Premises to substantially the same condition as they existed
immediately before such Casualty; however, other than building standard
leasehold improvements Landlord shall not be required to repair or replace any
Alterations or betterments within the Premises (which shall be promptly and with
due diligence repaired and restored by Tenant at Tenant’s sole cost and expense)
or any furniture, equipment, trade fixtures or personal property of Tenant or
others in the Premises or the Building, and Landlord’s obligation to repair or
restore the Premises shall be limited to the extent of the insurance proceeds
actually received by Landlord for the Casualty in question. If Landlord fails to
complete repairs to the Premises within one hundred eighty (180) days of the
date of the casualty, subject to force majeure delays, then Tenant shall have
the right to terminate the Lease upon written notice delivered to Landlord at
any time after such one hundred eighty (180) day period and prior to Landlord’s
Substantial Completion of such repairs. If this Lease is terminated under the
provisions of this Section 15, Landlord shall be entitled to the full proceeds
of the insurance policies providing coverage for all Alterations, improvements
and betterments in the Premises other than with respect to any personal property
of Tenant, including its trade fixtures (and, if Tenant has failed to maintain
insurance on such items as required by this Lease, Tenant shall pay Landlord an
amount equal to the proceeds Landlord would have received had Tenant maintained
insurance on such items as required by this Lease).

 

(e) Abatement of Rent. If the Premises are damaged by Casualty, or if Tenant’s
use of the Premises or access to the Building is materially restricted by any
governmental order or restriction for a period in excess of ten (10) consecutive
Business Days, Rent for the portion of the Premises rendered untenantable by the
damage shall be abated on a reasonable basis from the

 

21



--------------------------------------------------------------------------------

date of damage until the completion of Landlord’s repairs (or until the date of
termination of this Lease by Landlord or Tenant as provided above, as the case
may be) or the date upon which the governmental restriction or order is no
longer applicable, unless a Tenant Party caused such damage, in which case,
Tenant shall continue to pay Rent without abatement.

 

16. Personal Property Taxes. Tenant shall be liable for all taxes levied or
assessed against personal property, furniture, or fixtures placed by Tenant in
the Premises or in or on the Building or Project. If any taxes for which Tenant
is liable are levied or assessed against Landlord or Landlord’s property and
Landlord elects to pay the same, or if the assessed value of Landlord’s property
is increased by inclusion of such personal property, furniture or fixtures and
Landlord elects to pay the taxes based on such increase, then Tenant shall pay
to Landlord, within thirty (30) days following written request therefor, the
part of such taxes for which Tenant is primarily liable hereunder.

 

17. Events of Default. Each of the following occurrences shall be an “Event of
Default”:

 

(a) Payment Default. Tenant’s failure to pay Rent within five (5) calendar days
after Tenant’s receipt of Landlord’s written notice that the same is due;
provided, however, Landlord shall not be obligated to provide written notice of
monetary default more than two (2) times in any calendar year, and each
subsequent monetary default shall be an Event of Default if not received within
five (5) days after the same is due;

 

(b) Abandonment. Tenant abandons the Premises or any substantial portion
thereof, or fails to continuously operate its business in the Premises,
abandonment being defined as Tenant’s vacation of the Premises for more than
thirty (30) consecutive calendar days and failure to meet one (1) or more lease
obligations;

 

(c) Estoppel/Financial Statement/Commencement Date Letter. Tenant fails to
provide: (i) any estoppel certificate after Landlord’s written request therefor
pursuant to Section 26(e); (ii) any financial statement after Landlord’s written
request therefor pursuant to Section 26(q); or (iii) the Confirmation of
Commencement Date in the form of Exhibit F as required by Section 3, and any
such failure under (i), (ii) or (iii) shall continue for five (5) calendar days
after Landlord’s second (2nd) written notice thereof to Tenant;

 

(d) Insurance. Tenant fails to procure, maintain and deliver to Landlord
evidence of the insurance policies and coverages as required under
Section 11(a), and such failure shall continue for five (5) calendar days after
Landlord’s written notice thereof to Tenant;

 

(e) Mechanic’s Liens. Tenant fails to pay and release of record, or diligently
contest and bond around, any mechanic’s lien filed against the Premises or the
Project for any work performed, materials furnished, or obligation incurred by
or at the request of Tenant, within the time and in the manner required by
Section 8(c);

 

(f) Other Defaults. Tenant’s failure to perform, comply with, or observe any
other agreement or obligation of Tenant under this Lease and the continuance of
such failure for a period of thirty (30) calendar days or more after Landlord
has delivered to Tenant written notice thereof; provided, however, if such
default is of the type which cannot reasonably be

 

22



--------------------------------------------------------------------------------

cured within thirty (30) days, then Tenant shall have such longer time as is
reasonably necessary provided Tenant commences to cure within ten (10) days
after receipt of written notice from Landlord and diligently prosecutes such
cure to completion within sixty (60) days of such notice; and

 

(g) Insolvency. The filing of a petition by or against Tenant (the term “Tenant”
shall include, for the purpose of this Section 17(g), any guarantor of Tenant’s
obligations hereunder): (1) in any bankruptcy or other insolvency proceeding;
(2) seeking any relief under any state or federal debtor relief law; (3) for the
appointment of a liquidator or receiver for all or substantially all of Tenant’s
property or for Tenant’s interest in this Lease; or (4) for the reorganization
or modification of Tenant’s capital structure; however, if such a petition is
filed against Tenant, then such filing shall not be an Event of Default unless
Tenant fails to have the proceedings initiated by such petition dismissed within
sixty (60) calendar days after the filing thereof.

 

18. Remedies. Upon any Event of Default, Landlord may, in addition to all other
rights and remedies afforded Landlord hereunder or by law or equity, take any
one or more of the following actions:

 

(a) Termination of Lease. Terminate this Lease by giving Tenant written notice
thereof, in which event Tenant shall pay to Landlord the sum of: (1) all Rent
accrued hereunder through the date of termination; (2) all amounts due under
Section 18(a); and (3) Landlord may declare to be due and payable immediately
the excess of (a) the entire amount of Base Rent which would, plus any
Additional Rent which would reasonably be expected to, become due and payable
during the remainder of the Term (determined as though the Lease has not been
terminated) discounted to present value by using a discount factor of seven and
five-tenths percent (7.5%) over (b) the then fair market rental value of the
Premises for the remainder of the Lese term discounted to present value by using
a discount factor of seven and five-tenths percent (7.5%) per annum. Upon the
acceleration of such amounts, Tenant agrees to pay the same at once, in addition
to Landlord’s actual reletting costs with respect to any portion of the Premises
that has then been relet by Landlord plus Landlord’s reasonable estimate of
reletting costs that would be incurred to relet any portion of the Premises not
then relet (it being acknowledged, however, that Landlord shall not be obligated
to relet the Premises prior to exercising any rights or remedies under this
Section 18(a), at Landlord’s address as provided herein. If Landlord exercises
its rights under this Section 18(a), Landlord and Tenant agree that the payment
of the aforesaid accelerated amount and reletting costs shall not constitute a
penalty or forfeiture but shall constitute liquidated damages for Tenant’s
failure to comply with the terms and provisions of this Lease (Landlord and
Tenant agreeing that Landlord’s actual damages in such event are impossible to
ascertain and that the amount set forth above is a reasonable estimate thereof).

 

(b) Termination of Possession. Terminate Tenant’s right to possess the Premises
without terminating this Lease by giving written notice thereof to Tenant, in
which event Tenant shall pay to Landlord: (1) all Rent and other amounts accrued
hereunder to the date of termination of possession; (2) all amounts due from
time to time under Section 18(a); and (3) all Rent and other net sums required
hereunder to be paid by Tenant during the remainder of the Term, diminished by
any net sums thereafter received by Landlord through reletting the Premises
during such period, after deducting all costs incurred by Landlord in reletting
the Premises. If

 

23



--------------------------------------------------------------------------------

Landlord elects to proceed under this Section 18(b), Landlord may remove all of
Tenant’s property from the Premises and store the same in a public warehouse or
elsewhere at the cost of, and for the account of, Tenant, without becoming
liable for any loss or damage which may be occasioned thereby, unless caused by
the gross negligence or willful misconduct of Landlord, its employees, agents,
or contractors. Landlord may, at is option, use commercially reasonable efforts
to relet the Premises on such terms as Landlord in its sole discretion may
determine (including a term different from the Term, rental concessions, and
alterations to, and improvement of, the Premises); however, Landlord shall not
be obligated to expend funds in connection with reletting the Premises, nor to
relet the Premises before leasing other portions of the Building or as
applicable, and Landlord shall not be obligated to accept any prospective tenant
proposed by Tenant unless such proposed tenant meets all of Landlord’s leasing
criteria. Landlord shall not be liable for, nor shall Tenant’s obligations
hereunder be diminished because of, Landlord’s failure to relet the Premises or
to collect rent due for such reletting. Tenant shall not be entitled to the
excess of any consideration obtained by reletting over the Rent due hereunder.
Reentry by Landlord in the Premises shall not affect Tenant’s obligations
hereunder for the unexpired Term; rather, Landlord may, from time to time, bring
an action against Tenant to collect amounts due by Tenant, without the necessity
of Landlord’s waiting until the expiration of the Term. Unless Landlord delivers
written notice to Tenant expressly stating that it has elected to terminate this
Lease, all actions taken by Landlord to dispossess or exclude Tenant from the
Premises shall be deemed to be taken under this Section 18(b). If Landlord
elects to proceed under this Section 18(b), it may at any time elect to
terminate this Lease under Section 18(a);

 

(c) Perform Acts on Behalf of Tenant. Perform any act Tenant is obligated to
perform under the terms of this Lease (and enter upon the Premises in connection
therewith if necessary) in Tenant’s name and on Tenant’s behalf, without being
liable for any claim for damages therefor, unless caused by the gross negligence
or willful misconduct of Landlord, its employees, agents, or contractors, and
Tenant shall reimburse Landlord on demand for any reasonable expenses which
Landlord may incur in thus effecting compliance with Tenant’s obligations under
this Lease (including, but not limited to, collection costs and legal expenses),
plus interest thereon at the Default Rate; or

 

(d) Alteration of Locks. Additionally, with or without notice, and to the extent
permitted by Law, Landlord may alter locks or other security devices at the
Premises to deprive Tenant of access thereto, and Landlord shall not be required
to provide a new key or right of access to Tenant.

 

19. Payment by Tenant; Non-Waiver; Cumulative Remedies.

 

(a) Payment by Tenant. Upon any Event of Default, Tenant shall pay to Landlord
all reasonable costs incurred by Landlord (including court costs and reasonable
attorneys’ fees and expenses) in: (1) obtaining possession of the Premises;
(2) removing and storing Tenant’s or any other occupant’s property;
(3) repairing, restoring, altering, remodeling, or otherwise putting the
Premises into condition acceptable to a new tenant; (4) if Tenant is
dispossessed of the Premises and this Lease is not terminated, reletting all or
any part of the Premises (including brokerage commissions, cost of tenant finish
work, and other costs incidental to such reletting); (5) performing Tenant’s
obligations which Tenant failed to perform; and (6) enforcing, or advising
Landlord of, its rights, remedies, and recourses arising out of the Event of
Default.

 

24



--------------------------------------------------------------------------------

(b) No Waiver. Landlord’s acceptance of Rent following an Event of Default shall
not waive Landlord’s rights regarding such Event of Default. No waiver by
Landlord of any violation or breach of any of the terms contained herein shall
waive Landlord’s rights regarding any future violation of such term. Landlord’s
acceptance of any partial payment of Rent shall not waive Landlord’s rights with
regard to the remaining portion of the Rent that is due, regardless of any
endorsement or other statement on any instrument delivered in payment of Rent or
any writing delivered in connection therewith; accordingly, Landlord’s
acceptance of a partial payment of Rent shall not constitute an accord and
satisfaction of the full amount of the Rent that is due.

 

(c) Cumulative Remedies. Any and all remedies set forth in this Lease: (1) shall
be in addition to any and all other remedies Landlord may have at law or in
equity; (2) shall be cumulative; and (3) may be pursued successively or
concurrently as Landlord may elect. The exercise of any remedy by Landlord shall
not be deemed an election of remedies or preclude Landlord from exercising any
other remedies in the future.

 

20. Landlord’s Lien. In addition to any statutory landlord’s lien now in effect
or hereafter enacted, Tenant grants to Landlord, to secure performance of
Tenant’s obligations hereunder, a security interest in all of Tenant’s property
situated in or upon, or used in connection with, the Premises or the Project,
and all proceeds thereof (except merchandise sold in the ordinary course of
business) (collectively, the “Collateral”), and the Collateral shall not be
removed from the Premises or the Project without the prior written consent of
Landlord until all obligations of Tenant have been fully performed. Such
personalty thus encumbered includes specifically all trade and other fixtures
for the purpose of this Section 20 and inventory, equipment, contract rights,
accounts receivable and the proceeds thereof. Upon the occurrence of an Event of
Default, Landlord may, in addition to all other remedies, without notice or
demand except as provided below, exercise the rights afforded to a secured party
under the Uniform Commercial Code of the state in which the Premises are located
(the “UCC”). To the extent the UCC requires Landlord to give to Tenant notice of
any act or event and such notice cannot be validly waived before a default
occurs, then five (5) days’ prior written notice thereof shall be reasonable
notice of the act or event. In order to perfect such security interest, Landlord
may file any financing statement or other instrument necessary at Tenant’s
expense at the state and county Uniform Commercial Code filing offices. Tenant
grants to Landlord a power of attorney to execute and file any financing
statement or other instrument necessary to perfect Landlord’s security interest
under this Section 20, which power is coupled with an interest and is
irrevocable during the Term. Landlord may also file a copy of this Lease as a
financing statement to perfect its security interest in the Collateral. Within
ten (10) days following written request therefor, Tenant shall execute financing
statements to be filed of record to perfect Landlord’s security interest in the
Collateral. The landlord’s lien shall survive the expiration or earlier
termination of the Lease, until all obligations of Tenant have been fully
performed. Landlord agrees to subordinate its foregoing contractual lien rights
to a third party providing furniture, fixtures and/or equipment for Tenant’s use
in the Premises during the Term (or providing funds for the acquisition of same)
on the form attached hereto as Exhibit K, provided that: (i) there is no uncured
Event of Default by Tenant under the Lease at the time of such

 

25



--------------------------------------------------------------------------------

subordination; (ii) such subordination shall be limited to the specified items,
amount and time stated in the subordinating instrument; and (iii) such
subordination shall be in writing, signed by all parties and in a form
reasonably acceptable to Landlord. Tenant shall reimburse Landlord for the
reasonable attorney’s fees actually incurred by Landlord in reviewing and/or
negotiating such instruments of subordination.

 

21. Surrender of Premises. No act by Landlord shall be deemed an acceptance of a
surrender of the Premises, and no agreement to accept a surrender of the
Premises shall be valid unless it is in writing and signed by Landlord. At the
expiration or termination of this Lease, Tenant shall deliver to Landlord the
Premises with all improvements located therein in good repair and condition,
free of Hazardous Materials placed on the Premises during the Term, broom-clean,
reasonable wear and tear (and condemnation and Casualty damage, as to which
Section 14 and Section 15 shall control) excepted, and shall deliver to Landlord
all keys to the Premises. Provided that Tenant has performed all of its
obligations hereunder, Tenant may remove all unattached trade fixtures,
furniture, and personal property placed in the Premises or elsewhere in the
Building by Tenant (but Tenant may not remove any such item which was paid for,
in whole or in part, by Landlord or any wiring or cabling unless Landlord
requires such removal). Additionally, at Landlord’s option, Tenant shall (not
later than ten (10) days after the expiration or earlier termination of the
Lease) remove such alterations, additions (including stairs and bank vaults),
improvements, trade fixtures, personal property, equipment, wiring, conduits,
cabling and furniture (including Tenant’s Off-Premises Equipment) as Landlord
may request; however, Tenant shall not be required to remove any addition or
improvement to the Premises or the Project if Landlord has specifically agreed
in writing that the improvement or addition in question need not be removed.
Tenant shall repair all damage caused by such removal. All items not so removed
shall, at Landlord’s option, be deemed to have been abandoned by Tenant and may
be appropriated, sold, stored, destroyed, or otherwise disposed of by Landlord
at Tenant’s cost without notice to Tenant and without any obligation to account
for such items; any such disposition shall not be considered a strict
foreclosure or other exercise of Landlord’s rights in respect of the security
interest granted under Section 20. The provisions of this Section 21 shall
survive the expiration or earlier termination of the Lease.

 

22. Holding Over. If Tenant fails to vacate the Premises at the end of the Term,
then Tenant shall be a tenant at sufferance and, in addition to all other
damages and remedies to which Landlord may be entitled for such holding over:
(a) Tenant shall pay, in addition to the other Rent, Base Rent equal to the
greater of: (1) one hundred fifty percent (150%) of the Base Rent payable during
the last month of the Term, or (2) one hundred twenty - five percent (125%) of
the prevailing rental rate in the Building for similar space; and (b) Tenant
shall otherwise continue to be subject to all of Tenant’s obligations under this
Lease. The provisions of this Section 22 shall not be deemed to limit or
constitute a waiver of any other rights or remedies of Landlord provided herein
or at Law. If Tenant fails to surrender the Premises upon the termination or
expiration of this Lease, in addition to any other liabilities to Landlord
accruing therefrom, Tenant shall protect, defend, indemnify and hold Landlord
harmless from all loss, costs (including reasonable attorneys’ fees) and
liability resulting from such failure, including any claims made by any
succeeding tenant founded upon such failure to surrender, and any lost profits
to Landlord resulting therefrom. Notwithstanding the foregoing, if Tenant holds
over with Landlord’s express written consent, then Tenant shall be a
month-to-month tenant and Tenant shall pay, in addition to the other Rent, Base
Rent equal to one hundred twenty-five percent (125%) of the Base Rent payable
during the last month of the Term.

 

26



--------------------------------------------------------------------------------

23. Certain Rights Reserved by Landlord. Landlord shall have the following
rights:

 

(a) Building Operations. Provided that the exercise of such rights does not
unreasonably interfere with Tenant’s occupancy of the Premises, to decorate and
to make inspections, repairs, alterations, additions, changes, or improvements,
whether structural or otherwise, in and about the Project, or any part thereof;
to enter upon the Premises (after giving Tenant not less than twenty-four
(24) hours written notice thereof, except in cases of real or apparent
emergency, in which case no notice shall be required) and, during the
continuance of any such work, to temporarily close doors, entryways, public
space, and corridors in the Building; to interrupt or temporarily suspend
Building services and facilities; to change the name of the Building; and to
change the arrangement and location of entrances or passageways, doors, and
doorways, corridors, elevators, stairs, restrooms, or other public parts of the
Building;

 

(b) Security. To take such reasonable security measures as Landlord deems
advisable (provided, however, that any such security measures are for Landlord’s
own protection, and Tenant acknowledges that Landlord is not a guarantor of the
security or safety of any Tenant Party and that such security matters are the
responsibility of Tenant); including evacuating the Building for cause,
suspected cause, or for drill purposes; temporarily denying access to the
Building; and closing the Building after Normal Business Hours and on Sundays
and Holidays, subject, however, to Tenant’s right to enter when the Building is
closed after Normal Business Hours under such reasonable regulations as Landlord
may prescribe from time to time;

 

(c) Repairs and Maintenance. To enter the Premises upon not less than
twenty-four (24) hours written notice to perform Landlord’s repair and
maintenance obligations and rights under the Lease; and

 

(d) Prospective Purchasers and Lenders. To enter the Premises upon not less than
twenty-four (24) hours written notice to show the Premises to prospective
purchasers or lenders; and

 

(e) Prospective Tenants. At any time during the last twelve (12) months of the
Term (or earlier if Tenant has notified Landlord in writing that it does not
desire to renew the Term) or at any time following the occurrence of an Event of
Default, to enter the Premises at all reasonable hours to show the Premises to
prospective tenants.

 

24. Substitution Space. Landlord may, at Landlord’s expense, relocate the
storage space utilized by Tenant within the Suite 190 Space to other space that
is comparable in size, utility, and condition to the Suite 190 Space. If
Landlord relocates the storage space utilized by Tenant within the Suite 190
Space, Landlord shall reimburse Tenant for Tenant’s reasonable out-of-pocket
expenses for moving Tenant’s personal property stored within the Suite 190
Space. Upon relocation, the relocated storage space shall be deemed to be part
of the Premises and the terms of the Lease shall remain in full force and shall
apply to the relocated storage space. If requested by Landlord, Tenant shall
execute an appropriate amendment document within ten (10) Business Days after
Landlord’s written request therefor.

 

27



--------------------------------------------------------------------------------

25. Hazardous Materials.

 

(a) During the term of this Lease, Tenant shall comply with all Environmental
Laws (as defined in Section 25(i) below) applicable to the operation or use of
the Premises by any Tenant Party, will cause all other persons occupying or
using the Premises with its consent and that are not Landlord Parties to comply
with all such Environmental Laws and will immediately pay or cause to be paid
all costs and expenses incurred by reason of such compliance.

 

(b) Tenant shall not generate, use, treat, store, handle, release or dispose of,
or permit the generation, use, treatment, storage, handling, release or disposal
of Hazardous Materials (as defined in Section 25(i) hereof) on the Premises, or
the Project, or transport or permit the transportation of Hazardous Materials to
or from the Premises or the Project except for those that may be incidental to
and commonly used in general, executive, and administrative offices and that are
stored or used in compliance with all applicable Environmental Laws and limited
quantities of household cleaning products and office supplies used or stored at
the Premises and required in connection with the routine operation and
maintenance of the Premises, and in compliance with all applicable Environmental
Laws.

 

(c) At any time and from time to time during the term of this Lease, Landlord
may perform an environmental site assessment report concerning the Premises,
prepared by an environmental consulting firm chosen by Landlord, indicating the
presence or absence of Hazardous Materials caused or permitted by Tenant and the
potential cost of any compliance, removal or remedial action in connection with
any such Hazardous Materials on the Premises. Tenant shall grant and hereby
grants to Landlord and its agents access to the Premises and specifically grants
Landlord an irrevocable non-exclusive license to undertake such an assessment.
If such assessment indicates the presence of Hazardous Materials caused or
permitted by Tenant, then such report shall be at Tenant’s sole cost and expense
and the cost of such assessment shall be immediately due and payable within
thirty (30) days of receipt of an invoice therefor.

 

(d) Tenant will immediately advise Landlord in writing of any of the following:
(1) any pending or threatened Environmental Claim (as defined in Section 25(i)
below) against Tenant relating to the Premises or the Project; (2) any condition
or occurrence on the Premises or the Project that (a) results in noncompliance
by Tenant with any applicable Environmental Law, or (b) could reasonably be
anticipated to form the basis of an Environmental Claim against Tenant or
Landlord or the Premises; (3) any condition or occurrence on the Premises or any
property adjoining the Premises that could reasonably be anticipated to cause
the Premises to be subject to any restrictions on the ownership, occupancy, use
or transferability of the Premises under any Environmental Law; and (4) the
actual or anticipated taking of any removal or remedial action by Tenant in
response to the actual or alleged presence of any Hazardous Material on the
Premises or the Project. All such notices shall describe in reasonable detail
the nature of the claim, investigation, condition, occurrence or removal or
remedial action and Tenant’s response thereto. In addition, Tenant will provide

 

28



--------------------------------------------------------------------------------

Landlord with copies of all communications regarding the Premises with any
governmental agency relating to Environmental Laws, all such communications with
any person relating to Environmental Claims, and such detailed reports of any
such Environmental Claim as may reasonably be requested by Landlord.

 

(e) Tenant agrees to indemnify, defend and hold harmless the Indemnitees from
and against all obligations (including removal and remedial actions), losses,
claims, suits, judgments, liabilities, penalties, damages (including
consequential and punitive damages), costs and expenses (including reasonable
attorneys’ and consultants’ fees and expenses) of any kind or nature whatsoever
that may at any time be incurred by, imposed on or asserted against such
Indemnitees directly or indirectly based on, or arising or resulting from
(a) the actual or alleged presence of Hazardous Materials on the Project which
is caused by Tenant or a Tenant Party and (b) any Environmental Claim relating
in any way to Tenant’s operation or use of the Premises (the “Hazardous
Materials Indemnified Matters”). The provisions of this Section 25 shall survive
the expiration or sooner termination of this Lease. The foregoing indemnity
shall not include any Hazardous Materials that were located at the Premises or
the Project on the Commencement Date or any Hazardous Materials placed on the
Premises or Project by Landlord, its employees agents or contractors.

 

(f) To the extent that the undertaking in the preceding paragraph may be
unenforceable because it is violative of any law or public policy, Tenant will
contribute the maximum portion that it is permitted to pay and satisfy under
applicable Law to the payment and satisfaction of all Hazardous Materials
Indemnified Matters incurred by the Indemnitees.

 

(g) All sums paid and costs incurred by Landlord with respect to any Hazardous
Materials Indemnified Matter shall bear interest at the Default Rate from the
date so paid or incurred until reimbursed by Tenant, and all such sums and costs
shall be payable by Tenant within thirty (30) days of receipt of an invoice
therefor.

 

(h) “Hazardous Materials” means: (i) petroleum or petroleum products, natural or
synthetic gas, asbestos in any form that is or could become friable, urea
formaldehyde foam insulation, and radon gas; (ii) any substances defined as or
included in the definition of “hazardous substances,” “hazardous wastes,”
“hazardous materials,” “extremely hazardous wastes,” “restricted hazardous
wastes,” “toxic substances,” “toxic pollutants,” “contaminants” or “pollutants,”
or words of similar import, under any applicable Environmental Law; and
(iii) any other substance exposure which is regulated by any governmental
authority; (b) “Environmental Law” means any federal, state or local statute,
law, rule, regulation, ordinance, code, policy or rule of common law now or
hereafter in effect and in each case as amended, and any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, relating to the environment, health, safety
or Hazardous Materials, including without limitation, the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980, 42 U.S.C.
§§ 9601 et seq.; the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901
et seq.; the Hazardous Materials Transportation Act, 49 U.S.C. §§ 1801 et seq.;
the Clean Water Act, 33 U.S.C. §§ 1251 et seq.; the Toxic Substances Control
Act, 15 U.S.C. §§ 2601 et seq.; the Clean Air Act, 42 U.S.C. §§ 7401 et seq.;
the Safe Drinking Water Act, 42 U.S.C. §§ 300f et seq.; the Atomic Energy Act,
42 U.S.C. §§ 2011 et seq.; the Federal Insecticide, Fungicide and Rodenticide
Act, 7 U.S.C. §§ 136 et seq.; the Occupational Safety and

 

29



--------------------------------------------------------------------------------

Health Act, 29 U.S.C. §§ 651 et seq.; (c) “Environmental Claims” means any and
all administrative, regulatory or judicial actions, suits, demands, demand
letters, claims, liens, notices of non-compliance or violation, investigations,
proceedings, consent orders or consent agreements relating in any way to any
Environmental Law or any Environmental Permit, including without limitation
(i) any and all Environmental Claims by governmental or regulatory authorities
for enforcement, cleanup, removal, response, remedial or other actions or
damages pursuant to any applicable Environmental Law and (ii) any and all
Environmental Claims by any third party seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief resulting from
Hazardous Materials or arising from alleged injury or threat of injury to
health, safety or the environment.

 

(i) To the best of Landlord’s knowledge without inquiry, the Building and the
Premises do not contain Hazardous Materials.

 

26. Miscellaneous.

 

(a) Landlord Transfer. Landlord may transfer any portion of the Building and any
of its rights under this Lease. If Landlord assigns its rights under this Lease,
then Landlord shall thereby be released from any further obligations hereunder
arising after the date of transfer, provided that the assignee assumes
Landlord’s obligations hereunder in writing.

 

(b) Landlord’s Liability. THE LIABILITY OF LANDLORD (AND ITS PARTNERS,
SHAREHOLDERS OR MEMBERS) TO TENANT (OR ANY PERSON OR ENTITY CLAIMING BY, THROUGH
OR UNDER TENANT) FOR ANY DEFAULT BY LANDLORD UNDER THE TERMS OF THIS LEASE OR
ANY MATTER RELATING TO OR ARISING OUT OF THE OCCUPANCY OR USE OF THE PREMISES
AND/OR OTHER AREAS OF THE BUILDING OR PROJECT SHALL BE LIMITED TO TENANT’S
ACTUAL DIRECT, BUT NOT CONSEQUENTIAL, DAMAGES THEREFOR AND SHALL BE RECOVERABLE
ONLY FROM THE INTEREST OF LANDLORD IN THE BUILDING, AND LANDLORD (AND ITS
PARTNERS, SHAREHOLDERS OR MEMBERS) SHALL NOT BE PERSONALLY LIABLE FOR ANY
DEFICIENCY. FOR PURPOSES OF THIS SECTION 26(B), “THE INTEREST OF LANDLORD IN THE
BUILDING” SHALL INCLUDE: (I) THE UNENCUMBERED PROCEEDS OF SALE RECEIVED UPON
EXECUTION OF A JUDGMENT IN FAVOR OF TENANT AND LEVY THEREON AGAINST THE RIGHT,
TITLE, AND INTEREST OF LANDLORD IN THE PROJECT; (II) THE UNENCUMBERED RENTS OR
OTHER INCOME FROM THE PROJECT RECEIVABLE BY LANDLORD; (III) THE UNENCUMBERED
CONSIDERATION RECEIVED BY LANDLORD FROM THE SALE OR OTHER DISPOSITION OF ALL OR
ANY PART OF LANDLORD’S RIGHT, TITLE, AND INTEREST IN THE PROJECT; AND (IV) THE
UNENCUMBERED PROCEEDS OF INSURANCE OR CONDEMNATION. ADDITIONALLY, TO THE EXTENT
ALLOWED BY LAW, TENANT HEREBY WAIVES ANY STATUTORY LIEN IT MAY HAVE AGAINST
LANDLORD OR ITS ASSETS, INCLUDING WITHOUT LIMITATION, THE BUILDING.
NOTWITHSTANDING THE FOREGOING, LANDLORD SHALL REMAIN LIABLE TO TENANT WITH
RESPECT TO ANY SECURITY DEPOSIT (OTHER THAN ANY SUCH SECURITY DEPOSIT
TRANSFERRED TO ANY SUCCESSOR LANDLORD FOR WHICH SUCH

 

30



--------------------------------------------------------------------------------

SUCCESSOR LANDLORD SHALL BE LIABLE TO TENANT, WHICH TRANSFER MAY BE MADE AS A
CREDIT ON A CLOSING STATEMENT) NOT RETURNED OR REFUNDED TO TENANT IN ACCORDANCE
WITH THE TERMS OF THIS LEASE.

 

(c) Force Majeure. Other than for Tenant’s obligations under this Lease that can
be performed by the payment of money (e.g., payment of Rent and maintenance of
insurance), whenever a period of time is herein prescribed for action to be
taken by either party hereto, such party shall not be liable or responsible for,
and there shall be excluded from the computation of any such period of time, any
delays due to strikes, riots, acts of God, shortages of labor or materials, war
(declared or undeclared), acts of terrorism, governmental laws, regulations, or
restrictions, or any other causes of any kind whatsoever which are beyond the
control of such party.

 

(d) Brokerage. Neither Landlord nor Tenant has dealt with any broker or agent in
connection with the negotiation or execution of this Lease, other than as set
forth in the Basic Lease Information. Tenant shall indemnify, defend and hold
Landlord harmless from and against all costs, expenses, attorneys’ fees, liens
and other liability for commissions or other compensation claimed by any broker
or agent claiming the same by, through, or under Tenant, except the brokers
named in the Basic Lease Information. The foregoing indemnity shall survive the
expiration or earlier termination of the Lease.

 

(e) Estoppel Certificates. From time to time, Tenant shall furnish to any party
designated by Landlord, within thirty (30) days (unless Landlord is in the
process of selling the Building or obtaining financing, in which case within ten
(10) days) after Landlord has made a request therefor, a certificate signed by
Tenant confirming and containing such factual certifications and representations
as to this Lease as Landlord may reasonably request. Unless otherwise required
by Landlord’s Mortgagee or a prospective purchaser or mortgagee of the Building,
the initial form of estoppel certificate to be signed by Tenant is attached
hereto as Exhibit G.

 

(f) Notices. All notices and other communications given pursuant to this Lease
shall be in writing and shall be: (1) mailed by first class, United States Mail,
postage prepaid, certified, with return receipt requested, and addressed to the
parties hereto at the address specified in the Basic Lease Information; (2) hand
delivered to the intended addressee; (3) sent by a nationally recognized
overnight courier service; or (4) sent by facsimile transmission during Normal
Business Hours followed by a copy of such notice sent in another manner
permitted hereunder. All notices shall be effective upon the earlier to occur of
actual receipt, one (1) Business Day following deposit with a nationally
recognized overnight courier service, or three (3) days following deposit in the
United States mail. The parties hereto may change their addresses by giving
notice thereof to the other in conformity with this provision.

 

(g) Separability. If any clause or provision of this Lease is illegal, invalid,
or unenforceable under present or future laws, then the remainder of this Lease
shall not be affected thereby and in lieu of such clause or provision, there
shall be added as a part of this Lease a clause or provision as similar in terms
to such illegal, invalid, or unenforceable clause or provision as may be
possible and be legal, valid, and enforceable.

 

31



--------------------------------------------------------------------------------

(h) Amendments; Binding Effect. This Lease may not be amended except by
instrument in writing signed by Landlord and Tenant. No provision of this Lease
shall be deemed to have been waived by Landlord unless such waiver is in writing
signed by Landlord, and no custom or practice which may evolve between the
parties in the administration of the terms hereof shall waive or diminish the
right of Landlord to insist upon the performance by Tenant in strict accordance
with the terms hereof. The terms and conditions contained in this Lease shall
inure to the benefit of and be binding upon the parties hereto, and upon their
respective successors in interest and legal representatives, except as otherwise
herein expressly provided. This Lease is for the sole benefit of Landlord and
Tenant, and, other than Landlord’s Mortgagee, no third party shall be deemed a
third party beneficiary hereof.

 

(i) Quiet Enjoyment. Provided Tenant has performed all of its obligations
hereunder, Tenant shall peaceably and quietly hold and enjoy the Premises for
the Term, without hindrance from Landlord or any party claiming by, through, or
under Landlord, but not otherwise, subject to the terms and conditions of this
Lease.

 

(j) No Merger. There shall be no merger of the leasehold estate hereby created
with the fee estate in the Premises or any part thereof if the same person
acquires or holds, directly or indirectly, this Lease or any interest in this
Lease and the fee estate in the leasehold Premises or any interest in such fee
estate.

 

(k) No Offer. The submission of this Lease to Tenant shall not be construed as
an offer, and Tenant shall not have any rights under this Lease unless Landlord
executes a copy of this Lease and delivers it to Tenant.

 

(l) Entire Agreement. This Lease constitutes the entire agreement between
Landlord and Tenant regarding the subject matter hereof and supersedes all oral
statements and prior writings relating thereto. Except for those set forth in
this Lease, no representations, warranties, or agreements have been made by
Landlord or Tenant to the other with respect to this Lease or the obligations of
Landlord or Tenant in connection therewith. The normal rule of construction that
any ambiguities be resolved against the drafting party shall not apply to the
interpretation of this Lease or any exhibits or amendments hereto.

 

(m) Waiver of Jury Trial. TO THE MAXIMUM EXTENT PERMITTED BY LAW, LANDLORD AND
TENANT EACH WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY LITIGATION OR TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE ARISING OUT OF OR WITH RESPECT TO THIS
LEASE OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS RELATED HERETO.

 

(n) Governing Law, Exclusive Forum. This Lease shall be governed by and
construed in accordance with the laws of the state in which the Premises are
located. To the full extent permitted by Law, Landlord and Tenant agree the
federal and state courts of the state in which the Premises are located shall
have exclusive jurisdiction over any matter relating to or arising from this
Lease and the parties’ rights and obligations under this Lease.

 

32



--------------------------------------------------------------------------------

(o) Recording. Tenant shall not record this Lease or any memorandum of this
Lease without the prior written consent of Landlord, which consent may be
withheld or denied in the sole and absolute discretion of Landlord, and any
recordation by Tenant shall be a material breach of this Lease. Tenant grants to
Landlord a power of attorney to execute and record a release releasing any such
recorded instrument of record that was recorded without the prior written
consent of Landlord, which power of attorney is coupled with an interest and is
non-revocable during the Term.

 

(p) Joint and Several Liability. If Tenant is comprised of more than one
(1) party, each such party shall be jointly and severally liable for Tenant’s
obligations under this Lease. All unperformed obligations of Tenant hereunder
not fully performed at the end of the Term shall survive the end of the Term,
including payment obligations with respect to Rent and all obligations
concerning the condition and repair of the Premises.

 

(q) Financial Reports. Within fifteen (15) days after Landlord’s request, Tenant
will furnish Tenant’s most recent audited financial statements (including any
notes to them) to Landlord, or, if no such audited statements have been
prepared, such other financial statements (and notes to them) as may have been
prepared by an independent certified public accountant or, failing those,
Tenant’s internally prepared financial statements. If Tenant is a publicly
traded corporation, Tenant may satisfy its obligations hereunder by providing to
Landlord Tenant’s most recent annual and quarterly reports. To the extent Tenant
may do so under guidelines promulgated by the Securities & Exchange Commission,
Tenant will discuss its financial statements with Landlord and, following the
occurrence of an Event of Default hereunder, will give Landlord access to
Tenant’s books and records in order to enable Landlord to verify the financial
statements. Landlord will not disclose any aspect of Tenant’s financial
statements that Tenant designates to Landlord as confidential except: (1) to
Landlord’s Mortgagee or prospective mortgagees or purchasers of the Building;
(2) in litigation between Landlord and Tenant; and (3) if required by court
order. Tenant shall not be required to deliver the financial statements required
under this Section 26(q) more than once in any twelve (12) month period unless
requested by Landlord’s Mortgagee or a prospective buyer or lender of the
Building or an Event of Default occurs.

 

(r) Landlord’s Fees. Whenever Tenant requests Landlord to take any action not
required of it hereunder or give any consent required or permitted under this
Lease, Tenant will reimburse Landlord for Landlord’s reasonable, out-of-pocket
costs payable to third parties and incurred by Landlord in reviewing the
proposed action or consent, including reasonable attorneys’, engineers’ or
architects’ fees, within thirty (30) days after Landlord’s delivery to Tenant of
a statement of such costs. Tenant will be obligated to make such reimbursement
without regard to whether Landlord consents to any such proposed action.

 

(s) Telecommunications. Tenant and its telecommunications companies, including
local exchange telecommunications companies and alternative access vendor
services companies, shall have no right of access to and within the Building,
for the installation and operation of telecommunications systems, including
voice, video, data, Internet, and any other services provided over wire, fiber
optic, microwave, wireless, and any other transmission systems
(“Telecommunications Services”), for part or all of Tenant’s telecommunications
within the Building and from the Building to any other location without
Landlord’s prior written

 

33



--------------------------------------------------------------------------------

consent. All providers of Telecommunications Services shall be required to
comply with the rules and regulations of the Building, applicable Laws and
Landlord’s policies and practices for the Building. Tenant acknowledges that
Landlord shall not be required to provide or arrange for any Telecommunications
Services and that Landlord shall have no liability to any Tenant Party in
connection with the installation, operation or maintenance of Telecommunications
Services or any equipment or facilities relating thereto. Tenant, at its cost
and for its own account, shall be solely responsible for obtaining all
Telecommunications Services.

 

(t) Confidentiality. Tenant acknowledges that the terms and conditions of this
Lease are to remain confidential for Landlord’s benefit, and may not be
disclosed by Tenant to anyone, by any manner or means, directly or indirectly,
without Landlord’s prior written consent, except to Tenant’s attorneys and
accountants who have been informed of the confidentially provisions of this
Lease. The consent by Landlord to any disclosures shall not be deemed to be a
waiver on the part of Landlord of any prohibition against any future disclosure.

 

(u) Authority. Tenant (if a corporation, partnership or other business entity)
hereby represents and warrants to Landlord that Tenant is a duly formed and
existing entity qualified to do business in the state in which the Premises are
located, that Tenant has full right and authority to execute and deliver this
Lease, and that each person signing on behalf of Tenant is authorized to do so.
Landlord hereby represents and warrants that it is a duly formed entity
qualified to do business in the state in which the Premises are located, that
Landlord has full right and authority to execute and deliver this Lease, and
that each person signing on behalf of Landlord is authorized to do so.

 

(v) Usufruct. This Lease creates only a usufruct and no estate in land shall be
deemed to have passed to Tenant by reason hereof.

 

(w) Anti-Terrorism Representations.

 

(i) By Tenant. Tenant represents and warrants that neither Tenant nor any of its
Affiliates (including for the purpose any person who owns twenty-five percent
(25%) or more of the equity securities of Tenant), nor any of Tenant’s partners,
and none of Tenant’s or its Affiliates respective employees, officers,
directors, representatives or agents is, nor shall any of them during the Term
become, a person or entity with whom Landlord is restricted from doing business
under the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001, H.R. 3162, Public Law
107-56 (commonly known as the “USA Patriot Act”), and Executive Order Number
13224 on Terrorism Financing, effective September 24, 2001, and regulations
promulgated pursuant thereto, or under any statute, executive order (including
the September 24, 2001, Executive Order Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit, or Support Terrorism),
or other governmental action (collectively, “Anti-Terrorism Laws”), including
without limitation persons and entities named on the Office of Foreign Asset
Control Specially Designated Nationals and Blocked Persons List (collectively,
“Prohibited Persons”). Tenant will not transfer this Lease (including without
limitation any assignment or sublease) to, contract with, or otherwise engage in
any dealings or transactions or be otherwise associated with any Prohibited
Persons in connection with the use or occupancy of the Premises. Breach of these
representations constitutes a material breach of this Lease and shall entitle
Landlord to any and all remedies available hereunder, or at law or in equity.

 

34



--------------------------------------------------------------------------------

(ii) By Landlord. Landlord represents and warrants to Tenant that neither
Landlord nor any of its Affiliates (including for this purpose any person who
owns twenty-five percent (25%) or more of the equity securities of Landlord),
nor any of Landlord’s partners, and none of Landlord’s or its Affiliates
respective employees, officers, directors, is or are, nor shall any of them
during the Term become a person or entity with whom Tenant is restricted form
doing business under the USA Patriot Act and the Anti-Terrorism Laws including
without limitation Prohibited Persons. Landlord shall not transfer this Lease
(including without limitation, any assignment hereof to, contract with any
Prohibited Person in connection with the management, maintenance, leasing, use,
or occupancy of the Premises, the Building, or the Project. Breach of these
representations constitutes a material breach of this Lease and shall entitle
Tenant to cancel this Lease forthwith without any further liability or
obligation with respect thereto and to any and all remedies available hereunder,
or at law or in equity.

 

(x) List of Exhibits. All exhibits and attachments attached hereto are
incorporated herein by this reference.

 

Exhibit A -   Outline of Premises Exhibit A-1 -   Suite 190 Space Exhibit A-2 -
  Suite 200 Space Exhibit A-3 -   Suite 600 Space Exhibit B -   Description of
the Land Exhibit C -   Additional Rent, Taxes and Insurance Exhibit D -   Tenant
Finish-Work Exhibit D-1 -   Schedule of Approved Contractors Exhibit D-2 -  
Addendum to AIA 201 Exhibit E -   Building Rules and Regulations Exhibit F -  
Form of Confirmation of Commencement Date Letter Exhibit G -   Form of Tenant
Estoppel Certificate Exhibit H -   Intentionally Omitted Exhibit I -   Renewal
Option Exhibit J -   Janitorial Specifications Exhibit K -   Form of Landlord’s
Waiver Exhibit L -   Right of First Refusal Exhibit M -   Rent Abatement
Provisions Exhibit N -   Roof Access; Communications Equipment

 

27. Termination Option. Tenant shall have the one-time option to terminate this
Lease and the Lease Term on the date that is the last day of the month that is
the sixty-eighth (68th) month from the Commencement Date. Assuming the
Commencement Date is July 1, 2006, Tenant shall have the one-time option to
terminate this Lease effective February 29, 2012 (“Early Termination Date”),
provided that Tenant gives written notice thereof to Landlord between June 1,
2011 and June 30, 2011 and provided further that no Event of Default has
occurred at the time of such notice nor at the time of the Early Termination
Date. Additionally,

 

35



--------------------------------------------------------------------------------

Tenant’s right to terminate hereunder is conditioned upon the payment in full by
Tenant, at the time it delivers notice to Landlord that it is exercising its
termination right of an amount equal to any unamortized abatement of Rent
(excluding casualty or condemnation) or “free rent” provided by Landlord; and
(ii) the then unamortized cost of (a) the Work and (b) leasing commissions
actually paid by Landlord in connection with this Lease (collectively, the
“Termination Payment”). It is hereby understood and agreed that in calculating
the Termination Payment, the then unamortized costs of the Work, leasing
commissions, and “free rent” will be amortized over a period of eighty-eight
(88) months of paid rent beginning on May 1, 2007 (assuming the Commencement
Date is July 1, 2006) utilizing an interest rate of eight percent (8%) per
annum. After Landlord’s receipt of the Termination Payment and so long as Tenant
has surrendered the Premises in the condition required under the Lease, neither
party shall have any rights, liabilities or obligations under this Lease for the
period accruing after the Actual Termination Date, except those which, by the
provisions of this Lease, expressly survive the termination of this Lease.

 

36



--------------------------------------------------------------------------------

This Lease is executed on the respective dates set forth below, but for
reference purposes, this Lease shall be dated as of the date first above
written. If the execution date is left blank, this Lease shall be deemed
executed as of the date first written above.

 

LANDLORD:   GATEWAY WINDWARD, INC.,     a California corporation     By:  
Invesco Institutional (N.A.), Inc., as advisor     By:  

/s/ Michael Kirby

--------------------------------------------------------------------------------

    Name:  

Michael Kirby

--------------------------------------------------------------------------------

    Title:  

Vice-President

--------------------------------------------------------------------------------

   

Execution Date:        12/21/05

--------------------------------------------------------------------------------

 

(Signatures Continued on Following Page)

 

37



--------------------------------------------------------------------------------

(Signatures Continued from Preceding Page)

 

TENANT:

  OPTIO SOFTWARE, INC.,     a Georgia corporation     By:  

/s/ Caroline Bembry

--------------------------------------------------------------------------------

    Name:  

Caroline Bembry

--------------------------------------------------------------------------------

    Title:  

CFO

--------------------------------------------------------------------------------

   

Execution Date:        12/21/05

--------------------------------------------------------------------------------

 

38



--------------------------------------------------------------------------------

EXHIBIT C

 

ADDITIONAL RENT, TAXES, AND INSURANCE

 

1. Additional Rent. Tenant shall pay to Landlord the amount (per each rentable
square foot in the Premises) (“Additional Rent”) by which the annual Operating
Costs (defined below) per rentable square foot in the Building for each year of
the Term exceed the annual Operating Costs per rentable square foot in the
Building for calendar year 2006 (the “Base Year”). Landlord may make a good
faith estimate of the Additional Rent to be due by Tenant for any calendar year
or part thereof during the Term. During each calendar year or partial calendar
year of the Term after the Base Year, Tenant shall pay to Landlord, in advance
concurrently with each monthly installment of Base Rent, an amount equal to the
estimated Additional Rent for such calendar year or part thereof divided by the
number of months therein. From time to time, Landlord may estimate and
re-estimate the Additional Rent to be due by Tenant and deliver a copy of the
estimate or re-estimate to Tenant. Thereafter, the monthly installments of
Additional Rent payable by Tenant shall be appropriately adjusted in accordance
with the estimations so that, by the end of the calendar year in question,
Tenant shall have paid all of the Additional Rent as estimated by Landlord. Any
amounts paid based on such an estimate shall be subject to adjustment as herein
provided when actual Operating Costs are available for each calendar year.
Operating Costs for the Base Year, for the purpose of comparisons of the Base
Year with subsequent years only, shall be calculated so as to not include
market-wide labor-rate increases due to extraordinary circumstances, including
boycotts and strikes; utility rate increases due to extraordinary circumstances,
including conservation surcharges, boycotts, embargos or other shortages; or
amortized costs relating to capital improvements. Notwithstanding the foregoing,
for purposes of calculating the amount payable by Tenant under Section 1,
Operating Costs (with the exception of Uncontrollable Expenses [defined below])
shall not exceed for any calendar year during the Term of this Lease, other than
the first calendar year, the amount of Operating Costs for the preceding
calendar year, plus five percent (5%) (compounded annually). Any increases in
Operating Costs not recovered by Landlord due to the foregoing limitation shall
be carried forward into all succeeding calendar years during the term (subject
to the foregoing limitation) until fully recouped by Landlord. The term
“Uncontrollable Expenses” means expenses relating to the cost of utilities,
insurance, real estate taxes, and other uncontrollable expenses (such as, but
not limited to, increases in the minimum wage, which may affect the cost of
service contracts). Operating Costs shall be determined using sound accounting
principles consistently applied. As used in this Lease “sound accounting
principles” will, to the extent applicable and except as otherwise provided in
this Lease, be consistent with generally accepted accounting principles or GAAP.

 

2. Operating Costs. The term “Operating Costs” shall mean all expenses and
disbursements (subject to the limitations set forth below) that Landlord incurs
in connection with the ownership, operation, and maintenance of the Project,
determined in accordance with sound accounting principles consistently applied,
including the following costs: (a) wages and salaries of all on-site employees
engaged in the management, operation, maintenance, repair or security of the
Project (together with Landlord’s reasonable allocation of expenses of off-site
employees who perform a portion of their services in connection with the
operation, maintenance or security of the Project), including taxes, insurance
and benefits relating thereto; (b) all supplies and materials used in the
operation, maintenance, repair, replacement, and security of the Project

 

C-1



--------------------------------------------------------------------------------

(c) costs for improvements made to the Project, which, although capital in
nature, are (i) expected to reduce the normal operating costs (including all
utility costs) of the Project, as amortized using a commercially reasonable
interest rate over the time period reasonably estimated by Landlord to recover
the costs thereof taking into consideration the anticipated cost savings, as
determined by Landlord using its good faith, commercially reasonable judgment,
as well as (ii) capital improvements made in order to comply with any Law
hereafter promulgated by any governmental authority or any interpretation
hereafter rendered with respect to any existing Law, as amortized using a
commercially reasonable interest rate over the useful economic life of such
improvements as determined by Landlord in its reasonable discretion, as well as
(iii) capital improvements made to improve the health, safety and welfare of the
Building and its occupants, as amortized using a commercially reasonable
interest rate over the useful economic life of such improvements as determined
by Landlord in its reasonable discretion; (d) cost of all utilities;
(e) repairs, replacements, and general maintenance of the Project; (f) fair
market rental and other costs with respect to the management office for the
Building if any; and (g) service, maintenance and management contracts with
independent contractors for the operation, maintenance, management, repair,
replacement, or security of the Project as applicable. If the Building is part
of a Project, Operating Costs may be prorated among the Project and the other
buildings of the Project, as reasonably determined by Landlord.

 

Operating Costs shall not include costs for: (1) repair, replacements and
general maintenance paid by proceeds of insurance or by Tenant or other third
parties; (2) interest, amortization or other payments on loans to Landlord;
(3) depreciation; (4) leasing commissions; (5) legal expenses for services,
other than those that benefit the Project tenants, as applicable (e.g., tax
disputes); (6) renovating or otherwise improving leased premises of the Project
or vacant space in the Project; (7) Taxes and Insurance that are paid separately
pursuant to Sections 3 and 4 below; (8) federal income taxes imposed on or
measured by the income of Landlord from the operation of the Project;
(9) capital improvements made to the Project, other than capital improvements
described in Section 2 of this Exhibit and except for items which are generally
considered maintenance and repair items, such as painting of Common Areas, and
the like; (10) the cost of installing, operating and maintaining any specialty
service, such as daycare or cafeteria; (11) the cost of correcting defects in
the construction of the Building or in the Building Systems; (12) salaries of
officers and executives of Landlord; (13) the cost of any work or service
performed for any tenant of the Building (other than Tenant) to a materially
greater extent or in a materially more favorable manner than that furnished
generally to the tenants and other occupants (including Tenant); (14) hazardous
materials remediation costs; (15) management fees, royalties or other fees
charged for the management of the Building in excess of 5.0%; (16) the cost of
(including increased real estate taxes and other operating expenses related to)
any additions to the Building after the original construction; (17) the cost of
any repairs, alterations, additions, changes, replacements and other items which
are made in order to prepare for a new tenant’s occupancy; (18) the cost of any
repair in accordance with the casualty and condemnation sections of this Lease;
(19) any advertising expenses; (20) any costs included in Operating Costs
representing an amount paid to a corporation related to Landlord which is in
excess of the amount which would have been paid in the absence of such
relationship; (21) any expenses for repairs or maintenance which would have been
covered by warranties in existence on the Commencement Date; (22) any costs of
painting or decorating of any leased premises in the Building; (23) charges
(including applicable taxes) for electricity, steam and other utilities for
which Landlord is entitled to reimbursement from any tenant;

 

C-2



--------------------------------------------------------------------------------

(24) interest and penalties due to late payment of any amounts owed by Landlord,
except such as may be incurred as a result of Tenant’s failure to timely pay its
portion of such amounts or as a result of Landlord’s contesting such amounts in
good faith; (25) costs related to the existence and maintenance of Landlord as a
legal entity, except to the extent attributable to the operation and management
of the Project or Complex, as applicable; (26) the cost of correcting latent
defects in the Building, latent defects in the Premises which are disclosed to
Landlord within one (1) year after the Commencement Date, and defects in base
building construction for the Building, the Building Systems, the Parking Area,
and other Common Areas; and (27) the cost of any work or service performed for
any tenant (including Tenant) at such tenant’s cost.

 

3. Taxes. Tenant shall also pay Tenant’s Proportionate Share of any increase in
Taxes for each year and partial year falling within the Term over the Taxes for
the Base Year. Tenant shall pay Tenant’s Proportionate Share of Taxes in the
same manner as provided above for Tenant’s Proportionate Share of Operating
Costs. “Taxes” shall mean taxes, assessments, and governmental charges or fees
whether federal, state, county or municipal, and whether they be by taxing
districts or authorities presently taxing or by others, subsequently created or
otherwise, and any other taxes and assessments (including non-governmental
assessments for common charges under a restrictive covenant or other private
agreement that are not treated as part of Operating Costs) now or hereafter
attributable to the Project (or its operation), excluding, however, penalties
and interest thereon and federal and state taxes on income (if the present
method of taxation changes so that in lieu of or in addition to the whole or any
part of any Taxes, there is levied on Landlord a capital tax directly on the
rents received therefrom or a franchise tax, assessment, or charge based, in
whole or in part, upon such rents for the Project, then all such taxes,
assessments, or charges, or the part thereof so based, shall be deemed to be
included within the term “Taxes” for purposes hereof). Taxes shall include the
costs of consultants retained in an effort to lower taxes and all costs incurred
in disputing any taxes or in seeking to lower the tax valuation of the Project.
For property tax purposes, to the extent allowed by Law, Tenant waives all
rights to protest or appeal the appraised value of the Premises, as well as the
Project and Complex, and all rights to receive notices of reappraisement.

 

4. Insurance. Tenant shall also pay Tenant’s Proportionate Share of any
increases in Insurance for each year and partial year falling within the Term
over the Insurance for the Base Year. Tenant shall pay Tenant’s Proportionate
Share of Insurance in the same manner as provided above for Tenant’s
Proportionate Share of Operating Costs. “Insurance” shall mean property,
liability and other insurance coverages carried by Landlord, including without
limitation deductibles and risk retention programs and an allocation of a
portion of the cost of blanket insurance policies maintained by Landlord and/or
its affiliates.

 

5. Operating Costs and Tax and Insurance Statement. By May 1 of each calendar
year, or as soon thereafter as practicable, Landlord shall furnish to Tenant a
statement with supporting documentation of Operating Costs for the previous
year, adjusted as provided in Section 6 of this Exhibit, and of the Taxes and
Insurance for the previous year (the “Operating Costs, Tax and Insurance
Statement”). If Tenant’s estimated payments of Operating Costs or Taxes or
Insurance under this Exhibit C for the year covered by the Operating Costs, Tax
and Insurance Statement exceed Tenant’s share of such items as indicated in the
Operating Costs, Tax and Insurance Statement, then Landlord shall promptly
credit or reimburse Tenant for such excess; likewise, if Tenant’s estimated
payments of Operating Costs, Taxes or Insurance under

 

C-3



--------------------------------------------------------------------------------

this Exhibit C for such year are less than Tenant’s share of such items as
indicated in the Operating Costs, Tax and Insurance Statement, then Tenant shall
promptly pay Landlord such deficiency, notwithstanding that the Term has expired
and Tenant has vacated the Premises. Within sixty (60) days (the “Audit Election
Period”) after Landlord furnishes to Tenant the Operating Costs, Tax and
Insurance Statement for any calendar year [(including the Base Year)], Tenant
may, at its expense during Landlord’s normal business hours, elect to audit
Landlord’s Operating Costs, Taxes and Insurance for such calendar year only,
subject to the following conditions: (1) there is no uncured Event of Default
under this Lease; (2) in no event shall any audit be performed by a firm
retained on a “contingency fee” basis; (3) the audit shall commence within
thirty (30) days after Landlord makes Landlord’s books and records available to
Tenant’s auditor and shall conclude within sixty (60) days after commencement;
(4) the audit shall be conducted where Landlord maintains its books and records
and shall not unreasonably interfere with the conduct of Landlord’s business;
and (5) Tenant and its accounting firm shall treat any audit in a confidential
manner and shall each execute Landlord’s confidentiality agreement for
Landlord’s benefit prior to commencing the audit. Tenant shall deliver a copy of
such audit to Landlord within five (5) Business Days of receipt by Tenant.
Notwithstanding the foregoing, Tenant shall have no right to conduct an audit if
Landlord furnishes to Tenant an audit report for the calendar year in question
prepared by an independent certified public accounting firm of recognized
national standing (whether originally prepared for Landlord or another party).
This paragraph shall not be construed to limit, suspend, or abate Tenant’s
obligation to pay Rent when due, including estimated Operating Costs, Taxes and
Insurance. After verification, Landlord shall credit any overpayment determined
by the audit report against the next Rent due and owing by Tenant or, if no
further Rent is due, refund such overpayment directly to Tenant within thirty
(30) days of determination. Likewise, Tenant shall pay Landlord any underpayment
determined by the audit report within thirty (30) days of determination. The
foregoing obligations shall survive the expiration or earlier termination of the
Lease. If Tenant does not give written notice of its election to audit during
the Audit Election Period, Landlord’s Operating Costs, Taxes and Insurance for
the applicable calendar year shall be deemed approved for all purposes, and
Tenant shall have no further right to review or contest the same.

 

6. Gross-Up. With respect to any calendar year or partial calendar year in which
the Building or Complex, as applicable, is not occupied to the extent of 95% of
the rentable area thereof, or Landlord is not supplying services to 95% of the
rentable area thereof, the Operating Costs for such period shall, for the
purposes hereof, be increased to the amount which would have been incurred had
the Building or Complex, as applicable, been occupied to the extent of 95% of
the rentable area thereof and Landlord had been supplying services to 95% of the
rentable area thereof.

 

C-4



--------------------------------------------------------------------------------

EXHIBIT D

 

TENANT FINISH-WORK: ALLOWANCE

(Tenant Performs the Work)

 

A. Condition of Tenant’s Premises. Subject to the provisions set forth in this
Lease, Tenant accepts the Tenant’s Premises in their “AS-IS” condition, and
Landlord shall deliver the Premises to Tenant without any obligation on
Landlord’s part to undertake any improvements or alterations therein whatsoever
(including the demolition of any improvements existing therein, removal of any
furniture, fixture equipment remaining in the Premises as a result of prior
occupancy, or construction of any tenant finish-work or other improvements
therein). Notwithstanding the foregoing, if Tenant is not able to obtain its
permit to perform the Initial Leasehold Improvements (as hereinafter defined) or
is not able to obtain a certificate of occupancy or equivalent permit for the
use and occupancy of the Premises due to the failure of the Building Structure
or the Building Systems that serve multiple tenants of the Building, Landlord
shall be responsible for and shall pay the expense of performing the repairs
and/or replacement necessary to the Building Structure or Building Systems
serving multiple tenants, so that Tenant is able to obtain all necessary permits
to perform the Initial Leasehold Improvements and thereafter obtain its
occupancy permit for the use and occupancy of the Premises.

 

B. Construction Of Premises.

 

(1) The Work Allowance. Landlord shall provide to Tenant a work allowance of
$20.00 per rentable square foot for the Initial Leasehold Improvements, not to
exceed $999,520.00 (“Work Allowance”), which is calculated on the office space
located within the Suite 200 Space and the Suite 600 Space. No Work Allowance
will be provided for the Suite 190 Space. The Work Allowance shall not be
disbursed to Tenant in cash, but shall be applied by Landlord to the payment of
the Total Construction Costs (as hereinafter defined), if, as, and when the cost
of the Work is actually incurred by Tenant. Total Construction Costs shall mean
the entire cost of performing the Initial Leasehold Improvements, including the
preparation of the Leasehold Improvement Plans and Specifications (as
hereinafter defined), the cost of construction, and third-party construction
management fees incurred by Tenant, engineering and architectural fees incurred
by Tenant, labor and materials, additional janitorial services relating to
construction, tenant signage, and to the extent applicable, related taxes and
insurance. So long as Tenant’s Contractor (as hereinafter defined) utilizes
equipment and tools requiring standard 110 volts, Landlord will not charge
Tenant any additional electric usage during construction. Further, Landlord will
not charge Tenant any construction management or supervision fee. In the event
the entire Work Allowance is not utilized in the performance of the work, Tenant
may use up to $2.00 per rentable square foot of the Work Allowance toward the
Rent, cabling cost, or cash payment to Tenant, provided that the Work Allowance
is used within one (1) year following the Commencement Date or it shall be
deemed forfeited with no further obligation by Landlord with respect thereto.
The Work Allowance shall be applied by Tenant to the costs of the initial
leasehold improvements performed by Tenant’s contractors pursuant to this
Exhibit to prepare the Premises for Tenant’s use and occupancy (hereinafter
called the “Initial Leasehold Improvements”). The Work Allowance may be used for
all third party costs incurred for the construction of the Initial Leasehold
Improvements and related architectural and engineering fees, including also any
third party construction management fees incurred by Tenant. The Work

 

D-1



--------------------------------------------------------------------------------

Allowance shall be disbursed by Landlord during the course of performance of the
Initial Leasehold Improvements by check issued (1) jointly to Tenant and its
contractors, subcontractors or professionals providing the services to which the
Work Allowance applies (the “Tenant Vendors”), (2) direct only to the Tenant
Vendors, or (3) to a national title insurance company acting as escrowee,
pursuant to the terms of an escrow agreement reasonably acceptable to Landlord
and Tenant. As conditions precedent to Tenant’s right to receive disbursements
of the Work Allowance, Tenant shall provide Landlord with Tenant approved and
fully detailed itemized invoices from the Tenant Vendors and partial and/or full
lien waivers from the Tenant Vendors of any lien rights arising from the
completed portion of the Initial Leasehold Improvements. Landlord shall make all
disbursements from the Work Allowance in a timely manner, but in no event more
frequently than once monthly. Landlord agrees that any full and properly
completed requisition from Tenant for disbursements of the Work Allowance
submitted to Landlord not later than the 24th day of a calendar month shall be
processed by Landlord with payment thereof no later than the last day of the
following month. Any costs incurred in excess of the Work Allowance for the
Initial Leasehold Improvements shall be borne solely by Tenant. The amount
remaining to be advanced of the Work Allowance hereunder, after consideration of
all prior advances and deductions therefrom by Landlord provided below, is
herein referred to as the “Available Allowance”.

 

(2) Tenant Work Procedures. The procedures described below in this Exhibit shall
be utilized for the construction of the Initial Leasehold Improvements and any
additional space in the Building leased by Tenant hereunder that Tenant or its
contractors or subcontractors perform at any time during the Term (collectively,
the “Tenant Work”):

 

(a) Tenant shall have the right to competitively bid the Tenant Work with
several qualified, licensed tenant interior general contractors selected by
Tenant (“Tenant’s Contractor”). Attached hereto on Exhibit D-1 is a schedule of
contractors approved by Landlord for performing the Tenant Work. Tenant may
select a contractor or contractors from the attached schedule without obtaining
the prior approval of Landlord with the understanding that Landlord makes no
representation or warranty as to the cost of the work or the quality of the work
performed by such contractor or contractors. The bid and contract methodology
shall be determined by Tenant (e. g., Stipulated Sum; or Cost of Work plus Fee
with a Guaranteed Maximum Price).

 

(b) Tenant shall engage and contract directly with Tenant’s Contractor for the
construction of the Tenant Work. Such contract shall be in the form of an AIA
contract and include an addendum substantially in the form attached hereto on
Exhibit D-2. Tenant’s Work shall be performed in accordance with the Building
Rules and Regulations set forth on Exhibit E.

 

(c) Tenant has or will engage and shall utilize, as its architect for the Tenant
Work,                                                        (“Tenant’s
Architect”). Tenant and its contractors, workmen or such others as may enter to
perform the Tenant Work shall not disturb the other tenants of the Building. If,
in Landlord’s reasonable judgment, entry of Tenant or any of its contractors or
agents would cause, has caused or is causing disturbance to tenants of the
Building, then Landlord may, without notice, refuse admittance to Tenant or its
contractors,

 

D-2



--------------------------------------------------------------------------------

workmen and agents. In connection with Tenant preparing its plans and
specifications, Landlord has agreed to provide Tenant a cash allowance of $0.10
per rentable square foot for the design of its plans and specifications, to be
paid by Landlord to Tenant within thirty (30) days following submission of a
paid invoice from Tenant. In the event this Lease is not fully executed or is
terminated for any reason prior to expiration of the Term, Tenant shall not be
responsible for reimbursing Landlord for the cost and expense of preparing the
plans and specifications.

 

(3) Leasehold Improvement Plans and Specifications. At Tenant’s expense but
subject to the payment by Landlord to Tenant of the $0.10 per square foot
allowance described immediately above, Tenant’s Architect and engineer shall
perform all of the architectural and engineering services required in connection
with the construction of the Initial Leasehold Improvements and all other Tenant
Work, including, but not limited to, preparation of space plans, standard
furniture and equipment layout plans, dimensional partition plans, dimensional
electrical, telephone and computer outlets plans, reflected ceiling plans, door
and hardware selections, and room finish schedules, requisite plans for the
installation, distribution and balancing of Tenant’s HVAC, plans describing all
wall coverings, carpet and tile floor covers and all other necessary
construction details for the Initial Leasehold Improvements and Tenant Work. The
plans and specifications for the Initial Leasehold Improvements and all other
Tenant Work shall be subject to Landlord’s prior written approval, which
approval shall not be unreasonably withheld, conditioned or delayed beyond seven
(7) calendar days following Landlord’s receipt thereof. The approved final plans
and specifications for the Initial Leasehold Improvements and the Tenant Work
are hereinafter referred to as the “Leasehold Improvement Plans and
Specifications”. In the event Landlord requests any modifications to the
Leasehold Improvement Plans and Specifications, Tenant shall reasonably comply
therewith, and Landlord agrees to approve or if necessary, comment further upon,
the revisions within five (5) calendar days after Landlord’s receipt of the
revisions. Landlord agrees to provide to Tenant’s Architect a set of the Base
Building plans and specifications pertaining to the Premises, including also all
mechanical and electrical, as may be required in order to enable Tenant’s
Architect to prepare the Leasehold Improvement Plans and Specifications. No
material deviations from the Leasehold Improvement Plans and Specifications,
once approved by Landlord, shall be permitted unless necessary to comply with
any applicable Laws. Once approved, the Leasehold Improvement Plans and
Specifications shall not be modified without obtaining the prior written
approval of Landlord, which approval shall not be unreasonably withheld,
conditioned or delayed; provided, however, once the same are approved, Tenant
shall be required to submit only deviations to the Leasehold Improvement Plans
and Specifications that affect the structure of the Building or the Building
Systems. Landlord’s approval of the Leasehold Improvement Plans and
Specifications is not intended and shall not be deemed to constitute a
representation, warranty or assurance that the Leasehold Improvement Plans and
Specifications and any work performed by Tenant complies with applicable laws or
that the same is structurally sound. Tenant shall be solely responsible for
causing such compliance and for the quality and structural integrity of all of
Tenant’s Work. Upon completion of Tenant’s Work, Tenant shall deliver to
Landlord a copy of its Certificate of Occupancy and “as-built” plans for the
Initial Leasehold Improvements.

 

(4) General. At Tenant’s expense, but subject to application of the Work
Allowance, Tenant shall cause Tenant’s Contractor to perform the Tenant Work in
accordance with the Leasehold Improvement Plans and Specifications and in
compliance with all Laws,

 

D-3



--------------------------------------------------------------------------------

insurance and other legal requirements pursuant to a direct contract between
Tenant’s Contractor and Tenant. All such work shall be performed diligently and
in a good and workmanlike manner. In addition, Tenant shall obtain the
construction permits for the Initial Leasehold Improvements and the use and
occupancy permits for the Premises as required by applicable laws, but Tenant
may utilize the Work Allowance toward the expense of the construction permits
and occupancy permits. All materials and equipment to be incorporated into the
Initial Leasehold Improvements and all other Tenant Work shall be new and of
good quality, consistent with the building materials utilized throughout the
Building, and in good operating condition, and construction shall be free from
faults and defects. Construction not conforming to these requirements shall be
corrected promptly by Tenant at its sole cost and expense but subject to
application of the Work Allowance. Landlord shall be entitled, at its cost, to
inspect all construction by Tenant hereunder in order to assure compliance by
Tenant with the approved Leasehold Improvement Plans and Specifications. Tenant
shall indemnify, defend and save harmless Landlord against (i) any damage
sustained in connection with the work performed by any contractors or
subcontractors retained by Tenant, and (ii) any mechanics’ or materialmen’s
liens against the Premises, the Building or the Project arising from the work
performed by any contractors or subcontractors retained, directly or indirectly,
by Tenant. As further conditions precedent to Tenant’s right to receive any
portion of the Work Allowance, Tenant shall provide Landlord itemized paid
invoices for the work, services, labor and materials to which the Work Allowance
applies, and appropriate partial or full lien waivers from all such contractors,
subcontractors and material suppliers and other Vendors of any lien rights they
may have for such completed portions of the Initial Leasehold Improvements and
all other Tenant Work.

 

(5) Construction Representatives. Landlord’s and Tenant’s representatives for
coordination of construction and approval of change orders will be as follows,
provided that either party may change its representatives upon written notice to
the other:

 

Landlord’s Representative:        David Hester          c/o CB Richard Ellis,
Inc.          3348 Peachtree Road, Suite 900          Atlanta, Georgia 30326  
       Telephone: (404) 504-7900          Telecopy: (404) 504-0021     
    E-mail: david.hester@cbre.com Tenant’s Representative:   
    ____________________________          Optio Software, Inc.          3015
Windward Plaza          Windward Fairways II          Alpharetta, Georgia 30005
         Telephone: _________________          Telecopy: __________________     
    E-mail: ____________________

 

D-4



--------------------------------------------------------------------------------

EXHIBIT D-2

 

Addendum to Construction Contract

 

Addendum to AIA 201 – 1997:

 

INDEMNIFICATION AND INSURANCE

 

Article 3.18, INDEMNIFICATION, is deleted and replaced with the following:

 

3.18.1    All work covered by this agreement done at the site of construction or
in preparing or delivering materials to the site shall be at the risk of the
Contractor alone.

 

3.18.2    To the greatest extent permitted by law, Contractor shall defend,
indemnify and hold Owner and Project Manager and their respective employees,
agents, and officers (“Indemnitees”) harmless from and against any and all
claims, losses, damages, or other liabilities, (including any costs, expenses or
fees, attorney’s fees, consultant and expert witness fees, investigation and/or
court costs) on account of bodily injury, disease or death of any person
(including employees of Contractor or its sub-subcontractors), or loss, injury,
damage or destruction of any property, including any work on the Project itself,
directly or indirectly, allegedly or actually caused by, arising out of, or
resulting from Contractor’s presence or any of Contractor’s work, or the work of
its subcontractors at or off the jobsite, or any party for whom Contractor may
be legally liable. Contractor’s defense and indemnity obligations are not
limited by Contractor’s requirement to provide the insurance coverages specified
herein, including, but not limited to, the coverage of any workers’
compensation, disability benefit or other statute.

 

3.18.3    The following is specifically understood: 1) Contractor’s defense
obligations hereunder extend to any claimed damages or loss arising out of
Contractor’s work even if such loss is alleged to have been caused by negligence
of Indemnitees; 2) Contractor’s indemnity obligations hereunder shall include
all loss or damage arising from its work which may have been caused in part by
negligence of Indemnitees; 3) except with respect to bodily injury claims
brought against Indemnitees for injuries at the work site by employees of
Contractor (where employees are prohibited from claiming against their employers
on the grounds of negligence), Contractor shall not be obligated to indemnify
Indemnitees for loss or damage to the extent it is ultimately determined to have
been caused by the sole negligence or willful misconduct of Indemnitees.

 

Paragraph 10-4 is deleted and replaced with the following:

 

10.4    Contractor shall assume all liability for management, storage,
containment, use, transport or disposal of any and all hazardous or toxic
material associated with Contractor’s or its subcontractors’ Work, in strict
compliance with all federal, state and local laws and regulations regarding such
materials. Contractor’s defense and indemnity obligations owed to Owner and
Project Manager as set forth in Articles 3.18.2 and 3.18.3, shall fully extend
and apply to all claims, losses, damages, clean-up requirements or other
liabilities arising out of Contractor’s management, use, storage, transport,
containment, or disposal of any hazardous or toxic materials.

 

Paragraph 11.1 under Article 11, INSURANCE, is deleted and replaced with the
following:

 

11.1 CONTRACTOR’S INSURANCE Before Contractor may enter or deliver material or
equipment to the jobsite, render invoices, or be paid for any work, Contractor
shall provide Owner and Project Manager written proof that it has the following
insurance:

 

(1) Commercial General Liability covering bodily injury, property damage and
personal injury liability for all premises and operations of Contractor in
connection with this Project on ISO form CG 00 01 (“occurrence form”) with
defense in addition to limits of liability. Coverage shall include: contractual
liability (with defense for indemnitees); products and completed operations
liability; independent contractors liability; broad form property damage
liability (including completed operations); waiver of insurer’s rights of
subrogation against Owner and Project Manager; no exclusion for loss from
explosion,

 

D-2, p.1



--------------------------------------------------------------------------------

collapse or underground (XCU) hazards; CG 00 57 9/99 or equivalent if “known” or
“continuing damage” loss is limited; Owner and Project Manager as Additional
Insureds for liability arising out of Contractor’s work - ISO endorsement CG 20
10 11 85 (or both new forms CG 20 10 and CG 20 37). Coverage for Owner and
Project Manager as insureds for Contractor’s completed operations shall be
continued for as long as Owner and Project Manager may be exposed to liability
arising from Contractor’s work. Coverage of additional insureds shall be primary
and non-contributory; deductibles or self-insured retentions, if any, are to be
approved by Owner and entirely at Contractor’s expense. Limits of liability
shall be no less than (fill in amount) each occurrence, (fill in amount) per
project general aggregate, (fill in amount) aggregate limit for
products/completed operations.

 

(2) Workers’ Compensation fully complying with laws of all states and
jurisdictions in which Contractor performs its work. Policy shall waive
subrogation against Owner and Project Manager.

 

(3) Employer’s Liability with limits not less than $1,000,000 each accident,
$1,000,000 aggregate for occupational disease. Coverage may be supplied either
by Contractor’s workers’ compensation or commercial general liability policy.

 

(4) Business or Commercial Auto Policy covering all owned, non-owned, hired,
rented or borrowed autos (Symbol 1, Any Auto), with limits no less than
$1,000,000 each accident. Policy insurer shall waive subrogation against Owner
and Project Manager.

 

(5) Consultants Professional Liability Insurance shall be required of any and
all design, engineering or other professionals engaged by Contractor in the
Project covering loss attributable to any negligent act, error or omission
arising from professional services performed for this Project with limits of at
least $1,000,000 each claim or higher limits as Owner may deem appropriate for
the Work, bearing in mind that Professional Errors and Omissions (E&O) policies
are normally written on a “claims made” basis with defense included in limits.
Coverage shall continue for three years following completion of the Project,
either by annual renewals or by extended reporting provision. Certificates of
Insurance must be provided to both Owner and Project Manager indicating the
coverage and each required renewal or claim/reporting extensions.

 

(6) Certificates of All Policies shall be provided before work may be started,
giving evidence of coverage issued by insurers permitted to write insurance in
the state where the work is to be performed, with current A M Best ratings of
A-VII or better, and providing Owner and Project Manager with unconditional
thirty (30) day written notice of cancellation and evidence of appropriate
additional insured and primary noncontributing endorsements on the general
liability insurance.

 

(7) Subcontractors: Contractor shall impose these insurance requirements upon
each of its subcontractors and consultants, and shall require each to include
Contractor, Owner and Project Manager as additional insureds for operations and
completed operations under their respective general liability policies on
primary and noncontributing terms. Contractor shall require each subcontractor
and consultant to provide a certificate of insurance for Owner and Project
Manager, with unconditional thirty (30) day written notice of cancellation and
copies of endorsements giving evidence of appropriate additional insured and
primary noncontributing terms in favor of Owner and Property Manager.

 

D-2, p.2



--------------------------------------------------------------------------------

EXHIBIT I

 

RENEWAL OPTION

 

If Tenant has not committed an Event of Default at any time during the Term, and
Tenant is occupying the entire Premises at the time of such election, Tenant may
renew this Lease for one (1) additional period of five (5) years, by delivering
written notice of the exercise thereof to Landlord not earlier than twelve
(12) months nor later than eight (8) months before the expiration of the Term.
The Base Rent payable for each month during such extended Term shall be the
prevailing market rental rate (the “Prevailing Rental Rate”), at the
commencement of such extended Term, for renewals of space in the Building or
Project, if applicable, of equivalent quality, size, utility and location, and
also taking into consideration all elements affecting the lease transaction
including, but not limited to, typical Tenant improvement advances, typical rent
abatements, or other normal and customary tenant concessions and tenant
improvement credits, with the length of the extended Term and the credit
standing of Tenant to be taken into account. Within thirty (30) days after
receipt of Tenant’s notice to renew, Landlord shall deliver to Tenant written
notice of the Prevailing Rental Rate and shall advise Tenant of the required
adjustment to Base Rent, if any, and the other terms and conditions offered.
Tenant shall, within ten (10) days after receipt of Landlord’s notice, notify
Landlord in writing whether Tenant accepts or rejects Landlord’s determination
of the Prevailing Rental Rate. If Tenant timely notifies Landlord that Tenant
accepts Landlord’s determination of the Prevailing Rental Rate, then, on or
before the commencement date of the extended Term, Landlord and Tenant shall
execute an amendment to this Lease extending the Term on the same terms provided
in this Lease, except as follows:

 

(a) Base Rent shall be adjusted to the Prevailing Rental Rate;

 

(b) Tenant shall have no further renewal option unless expressly granted by
Landlord in writing;

 

(c) Landlord shall lease to Tenant the Premises in their then-current condition,
and Landlord shall not provide to Tenant any allowances (e.g., moving allowance,
construction allowance, and the like) or other tenant inducements; and

 

If Tenant rejects Landlord’s determination of the Prevailing Rental Rate, or
fails to timely notify Landlord in writing that Tenant accepts or rejects
Landlord’s determination of the Prevailing Rental Rate, time being of the
essence with respect thereto, Tenant’s rights under this Exhibit shall terminate
and Tenant shall have no right to renew this Lease.

 

Tenant’s rights under this Exhibit shall terminate if (1) this Lease or Tenant’s
right to possession of the Premises is terminated, (2) Tenant assigns any of its
interest in this Lease or sublets any portion of the Premises, (3) Tenant fails
to timely exercise its option under this Exhibit, time being of the essence with
respect to Tenant’s exercise thereof, or (4) Landlord determines, in its sole
but reasonable discretion, that Tenant’s financial condition or creditworthiness
has materially deteriorated since the date of this Lease.

 

I-1



--------------------------------------------------------------------------------

EXHIBIT M

 

RENT ABATEMENT PROVISIONS

 

All Rent shall be conditionally abated for the first eight (8) months
immediately following the Commencement Date (“Rent Abatement Period”). (For
illustration purposes only, if the Commencement Date is July 1, 2006, Rent shall
be conditionally abated until February 28, 2007.) Further, one half of all Rent
shall be conditionally abated for the first four (4) months immediately
following the Rent Abatement Period. (For illustration purposes only, if the
Rent Abatement Period expires on February 28, 2007, commencing March 1, 2007 and
continuing through June 30, 2007, one half of the Rent shall be conditionally
abated and Tenant shall commence payment of full Rent reserved under this Lease
on July 1, 2007.) Upon the occurrence of an Event of Default, the abatement of
all Rent provided in this Exhibit M shall immediately become void and Tenant
shall promptly pay to Landlord, in addition to any and all other amounts due
Landlord in this Lease, the full amount of the Rent abated herein. Assuming no
Event of Default by Tenant occurs, the Base Rent collected at the time of
execution of this Lease will be applied to the Base Rent due commencing on the
first (1st) day of the ninth (9th) month, immediately following the Commencement
Date, until all such Base Rent is applied toward the Base Rent reserved under
this Lease.

 

M-1